Exhibit 10.1

EXECUTION COPY

 

--------------------------------------------------------------------------------

 

 

 

 

CREDIT AGREEMENT

dated as of

July 31, 2006

among

BEA SYSTEMS, INC.

 

The Lenders Party Hereto

BANK OF AMERICA, N.A., COMERICA BANK and

DEUTSCHE BANK AG NEW YORK BRANCH

as Co-Documentation Agents

CITICORP USA, INC.

as Syndication Agent

and

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION

as Administrative Agent

                                                     

J.P. MORGAN SECURITIES INC. and CITIGROUP GLOBAL MARKETS, INC.,

as Joint Bookrunners and Joint Lead Arrangers

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page ARTICLE I Definitions    SECTION 1.01. Defined Terms    1 SECTION
1.02. Classification of Loans and Borrowings    22 SECTION 1.03. Terms Generally
   22 SECTION 1.04. Accounting Terms; GAAP    22 ARTICLE II The Credits    22
SECTION 2.01. Commitments    22 SECTION 2.02. Loans and Borrowings    23 SECTION
2.03. Requests for Revolving Borrowings    23 SECTION 2.04. Determination of
Dollar Amounts    24 SECTION 2.05. Swingline Loans    25 SECTION 2.06. Letters
of Credit    26 SECTION 2.07. Funding of Borrowings    31 SECTION 2.08. Interest
Elections    31 SECTION 2.09. Termination and Reduction of Commitments    33
SECTION 2.10. Repayment of Loans; Evidence of Debt    33 SECTION 2.11.
Prepayment of Loans    34 SECTION 2.12. Fees    35 SECTION 2.13. Interest    36
SECTION 2.14. Alternate Rate of Interest    37 SECTION 2.15. Increased Costs   
37 SECTION 2.16. Break Funding Payments    38 SECTION 2.17. Taxes    39 SECTION
2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.    40 SECTION
2.19. Mitigation Obligations; Replacement of Lenders    42 SECTION 2.20.
Expansion Option    43 SECTION 2.21. Market Disruption    44 SECTION 2.22.
Judgment Currency    44 SECTION 2.23. Designated Senior Debt    45 ARTICLE III
Representations and Warranties    45 SECTION 3.01. Organization; Powers;
Subsidiaries    45 SECTION 3.02. Authorization; Enforceability    46 SECTION
3.03. Governmental Approvals; No Conflicts    46 SECTION 3.04. Financial
Condition; No Material Adverse Change    46 SECTION 3.05. Properties    46
SECTION 3.06. Litigation    47 SECTION 3.07. Compliance with Laws and Agreements
   47 SECTION 3.08. Investment and Holding Company Status    47



--------------------------------------------------------------------------------

Table of Contents

(continued)

     Page

SECTION 3.09. Taxes

   47

SECTION 3.10. ERISA

   47

SECTION 3.11. Disclosure

   47

SECTION 3.12. Federal Reserve Regulations

   48

SECTION 3.13. Liens

   48

SECTION 3.14. No Default

   48

ARTICLE IV Conditions

   48

SECTION 4.01. Effective Date

   48

SECTION 4.02. Each Credit Event

   49

ARTICLE V Affirmative Covenants

   50

SECTION 5.01. Financial Statements and Other Information

   50

SECTION 5.02. Notices of Material Events

   51

SECTION 5.03. Existence; Conduct of Business

   52

SECTION 5.04. Payment of Obligations

   52

SECTION 5.05. Maintenance of Properties; Insurance

   52

SECTION 5.06. Books and Records; Inspection Rights

   52

SECTION 5.07. Compliance with Laws; Compliance with Agreements

   53

SECTION 5.08. Use of Proceeds and Letters of Credit

   53

SECTION 5.09. Subsidiary Guaranty

   53

ARTICLE VI Negative Covenants

   53

SECTION 6.01. Indebtedness

   54

SECTION 6.02. Liens

   55

SECTION 6.03. Fundamental Changes

   56

SECTION 6.04. Intentionally Omitted

   57

SECTION 6.05. Swap Agreements

   57

SECTION 6.06. Transactions with Affiliates

   57

SECTION 6.07. Restricted Payments

   57

SECTION 6.08. Restrictive Agreements

   58

SECTION 6.09. Financial Covenants

   58

ARTICLE VII Events of Default

   59

ARTICLE VIII The Administrative Agent

   61

ARTICLE IX Miscellaneous

   63

SECTION 9.01. Notices

   63

 

ii



--------------------------------------------------------------------------------

Table of Contents

(continued)

     Page

SECTION 9.02. Waivers; Amendments

   65

SECTION 9.03. Expenses; Indemnity; Damage Waiver

   65

SECTION 9.04. Successors and Assigns

   67

SECTION 9.05. Survival

   70

SECTION 9.06. Counterparts; Integration; Effectiveness

   70

SECTION 9.07. Severability

   70

SECTION 9.08. Right of Setoff

   70

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process

   71

SECTION 9.10. WAIVER OF JURY TRIAL

   71

SECTION 9.11. Headings

   72

SECTION 9.12. Confidentiality

   72

SECTION 9.13. USA PATRIOT Act

   72

 

iii



--------------------------------------------------------------------------------

Table of Contents

(continued)

     Page

SCHEDULES:

  

Schedule 2.01 – Commitments

  

Schedule 2.02 – Mandatory Cost

  

EXHIBITS:

  

Exhibit A – Form of Assignment and Assumption

  

Exhibit B – Form of Opinion of Loan Parties’ Counsel

  

Exhibit C – Form of Increasing Lender Supplement

  

Exhibit D – Form of Augmenting Lender Supplement

  

Exhibit E – List of Closing Documents

  

Exhibit F – Form of Subsidiary Guaranty

  

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT (this “Agreement”) dated as of July 31, 2006 among BEA SYSTEMS,
INC., the LENDERS party hereto, BANK OF AMERICA, N.A., COMERICA BANK and
DEUTSCHE BANK AG NEW YORK BRANCH, as Co-Documentation Agents, CITICORP USA,
INC., as Syndication Agent, and JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as
Administrative Agent.

The parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01.  Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to a Loan, or the
Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to the sum of (i) (a) the LIBO Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate plus, without
duplication, (ii) in the case of Loans by a Lender from its office or branch in
the United Kingdom, the Mandatory Cost.

“Administrative Agent” means JPMorgan Chase Bank, National Association, in its
capacity as administrative agent for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agreed Currencies” means (a) Dollars, (b) euro and (c) such other currencies as
are acceptable to each Lender.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus  1/2 of 1%. Any change in the Alternate Base
Rate due to a change in the Prime Rate or the Federal Funds Effective Rate shall
be effective from and including the effective date of such change in the Prime
Rate or the Federal Funds Effective Rate, respectively.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.



--------------------------------------------------------------------------------

“Applicable Rate” means, for any day, with respect to any Eurocurrency Revolving
Loan, or with respect to the facility fees payable hereunder, as the case may
be, the applicable rate per annum set forth below under the caption
“Eurocurrency Spread”, “Utilization Increase” or “Facility Fee Rate”, as the
case may be, based upon the Leverage Ratio applicable on such date:

 

Leverage Ratio  

Eurocurrency

Spread

 

 

Utilization

Increase

 

 

Facility Fee

Rate

 

Category 1: <0.50x      

0.300%

 

  0.100%   0.100%

Category 2: > 0.50x but < 1.50x    

 

  0.375%   0.125%   0.125%

Category 3: > 1.50x but < 2.00x    

 

  0.475%   0.125%   0.150%

Category 4: > 2.00x but < 2.50x    

 

  0.575%   0.125%   0.175%

Category 5: > 2.50x    

 

  0.800%   0.125%   0.200%

For purposes of the foregoing,

(i) the Leverage Ratio shall be calculated by excluding the Indebtedness under
the Convertible Subordinated Notes due December 15, 2006;

(ii) if on any day, the aggregate principal amount of Revolving Credit Exposure
on such day exceeds 50% of the then aggregate principal amount of the
Commitments, the Eurocurrency Spread shall be deemed to increase by the
Utilization Increase for such day, changing as and when the applicable Category
changes;

(iii) if at any time the Borrower fails to deliver the Financials on or before
the date the Financials are due, Category 5 shall be deemed applicable for the
period commencing five (5) Business Days after the required date of delivery and
ending on the date which is five (5) Business Days after the Financials are
actually delivered, after which the Category shall be determined in accordance
with the table above as applicable;

(iv) except as otherwise provided in clause (v) below, adjustments, if any, to
the Category then in effect shall be effective five (5) Business Days after the
Administrative Agent has received the applicable Financials (it being understood
and agreed that each change in Category shall apply during the period commencing
on the effective date of such change and ending on the date immediately
preceding the effective date of the next such change); and

(v) notwithstanding the foregoing, Category 2 shall be deemed to be applicable
until the Administrative Agent’s receipt of the applicable Financials for the
Borrower’s year quarter ending on or about January 31, 2007 (unless such
Financials demonstrate

 

2



--------------------------------------------------------------------------------

that Categories 3, 4 or 5 should have been applicable during such period, in
which case such different Category shall be deemed to be applicable during such
period), and adjustments to the Category then in effect shall thereafter be
effected in accordance with the preceding paragraphs.

“Approved Fund” has the meaning assigned to such term in Section 9.04.

“Approximate Equivalent Amount” of any currency with respect to any amount of
Dollars shall mean the Equivalent Amount of such currency with respect to such
amount of Dollars on or as of such date, rounded up to the nearest amount of
such currency as determined by the Administrative Agent from time to time.

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

“Attributable Receivables Indebtedness” at any time shall mean the principal
amount of Indebtedness which (i) if a Permitted Receivables Facility is
structured as a secured lending agreement, would constitute the principal amount
of such Indebtedness or (ii) if a Permitted Receivables Facility is structured
as a purchase agreement, would be outstanding at such time under the Permitted
Receivables Facility if the same were structured as a secured lending agreement
rather than a purchase agreement.

“Augmenting Lender” has the meaning assigned to such term in Section 2.20.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means BEA Systems, Inc., a Delaware corporation.

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect or (b) a Swingline Loan.

“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in Agreed Currencies in the London interbank market or the
principal financial center of the country in which payment or purchase of such
Agreed Currency can be made (and, if the Borrowings or LC Disbursements which
are the subject of a borrowing, drawing, payment, reimbursement or rate
selection are denominated in euro, the term “Business Day” shall also exclude
any day on which the TARGET payment system is not open for the settlement of
payments in euro).

 

3



--------------------------------------------------------------------------------

“Capital Expenditures” means, without duplication, any expenditures for any
purchase or other acquisition of any asset which would be classified as a fixed
or capital asset on a consolidated balance sheet of the Borrower and its
Subsidiaries prepared in accordance with GAAP.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Change in Control” means  (a)  the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of capital
stock representing more than 35% of the aggregate ordinary voting power
represented by the issued and outstanding capital stock of the Borrower;
(b) during any period of twelve consecutive months, the occupation of a majority
of the seats (other than vacant seats) on the board of directors of the Borrower
by Persons who were neither (i) nominated by the board of directors of the
Borrower nor (ii) appointed by directors so nominated; or (c) the occurrence of
a change in control, or other similar provision, as defined in any agreement or
instrument evidencing any Material Indebtedness (triggering a default or
mandatory prepayment, which default or mandatory prepayment has not been waived
in writing).

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Co-Documentation Agent” means each of Bank of America, N.A., Comerica Bank and
Deutsche Bank AG New York Branch in its capacity as co-documentation agent for
the credit facility evidenced by this Agreement.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced or

 

4



--------------------------------------------------------------------------------

terminated from time to time pursuant to Section 2.09, (b) increased from time
to time pursuant to Section 2.20 and (c) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04. The
initial amount of each Lender’s Commitment is set forth on Schedule 2.01, or in
the Assignment and Assumption pursuant to which such Lender shall have assumed
its Commitment, as applicable. The initial aggregate amount of the Lenders’
Commitments is $500,000,000.

“Computation Date” is defined in Section 2.04.

“Consolidated Capital Expenditures” means, with reference to any period, the
Capital Expenditures of the Borrower and its Subsidiaries calculated on a
consolidated basis for such period.

“Consolidated EBITDA” means Consolidated Net Income plus, to the extent deducted
from revenues in determining Consolidated Net Income, (i) Consolidated Interest
Expense, (ii) expense for taxes paid or accrued, (iii) depreciation,
(iv) amortization, (v) non-cash losses, charges or expenses related to the
issuance of employee stock options, and any other non-cash extraordinary items,
charges or expenses (including without limitation those (a) relating to the
impairment of property, plant and equipment or goodwill or other intangible
assets, (b) incurred in connection with Permitted Acquisitions, including
in-process research and development charges, (c) incurred in connection with
facilities charges and (d) constituting severance charges), in each case that do
not result in cash payments or accruals, that were included in the calculation
of Consolidated Net Income for such period minus, extraordinary or unusual gains
not incurred in the ordinary course of business but that were included in the
calculation of Consolidated Net Income for such period, all calculated for the
Borrower and its Subsidiaries in accordance with GAAP on a consolidated basis.

“Consolidated Interest Expense” means, with reference to any period, the
interest expense (including, without limitation, interest expense under Capital
Lease Obligations that is treated as interest in accordance with GAAP) of the
Borrower and its Subsidiaries calculated on a consolidated basis for such period
with respect to (a) all outstanding Indebtedness of the Borrower and its
Subsidiaries allocable to such period in accordance with GAAP, (b) Swap
Agreements (including, without limitation, all commissions, discounts and other
fees and charges owed with respect to letters of credit and bankers’ acceptance
financing and net costs under Swap Agreements in respect of interest rates to
the extent such net costs are allocable to such period in accordance with GAAP)
and (c) the interest component of all Attributable Receivables Indebtedness of
the Borrower, calculated on a consolidated basis for the Borrower and its
Subsidiaries for such period in accordance with GAAP.

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Borrower and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis (without duplication) for such period.

“Consolidated Tangible Assets” means Consolidated Total Assets, minus the
aggregate amount, for the Borrower and its Subsidiaries on a consolidated basis,
of all assets classified as intangible assets under GAAP, including, without
limitation, goodwill, trademarks, patents, copyrights, organization expenses,
franchises, licenses, trade names, brand names, mailing lists, catalogs, and
excess of cost over book value of assets acquired.

 

5



--------------------------------------------------------------------------------

“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of the Borrower and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis as of such date.

“Consolidated Total Indebtedness” means at any time the sum, without
duplication, of (a) the aggregate Indebtedness of the Borrower and its
Subsidiaries calculated on a consolidated basis as of such time in accordance
with GAAP, (b) the aggregate amount of Indebtedness of the Borrower and its
Subsidiaries relating to the maximum undrawn amount under all outstanding
letters of credit and bankers acceptances and (c) Indebtedness of the type
referred to in clauses (a) or (b) hereof of another Person guaranteed by the
Borrower or any of its Subsidiaries. For the avoidance of doubt, Consolidated
Total Indebtedness includes all Attributable Receivables Indebtedness.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Convertible Subordinated Documents” means the Convertible Subordinated Note
Agreement, the Convertible Subordinated Notes, and any other agreement entered
into or delivered in connection therewith.

“Convertible Subordinated Indebtedness” means the Subordinated Indebtedness
under or in respect of the Convertible Subordinated Notes, in the original
principal amount of up to $550,000,000.

“Convertible Subordinated Note Agreement” means the Indenture, dated as of
December 15, 1999, between the Borrower and State Street Bank and Trust Company
of California, N.A., and any replacement or additional agreement, or amendment
to such agreement.

“Convertible Subordinated Notes” means those certain 4% Convertible Subordinated
Notes due December 15, 2006, and any other promissory notes issued pursuant to
the Convertible Subordinated Note Agreement, as the same may from time to time
be amended, restated or otherwise modified as permitted herein.

“Country Risk Event” means:

(i)      any law, action or failure to act by any Governmental Authority in any
Letter of Credit beneficiary’s country of organization which has the effect of:

(a)      changing the obligations under the relevant Letter of Credit, the
Credit Agreement or any of the other Loan Documents as then in effect or
otherwise creating any additional liability, cost or expense to the Issuing
Bank, the Lenders or the Administrative Agent,

 

6



--------------------------------------------------------------------------------

(b)      changing the ownership or control by such Letter of Credit beneficiary
of its business, or

(c)      preventing or restricting the conversion into or transfer of the
applicable Agreed Currency;

(ii)     force majeure; or

(iii)    any similar event

which, in relation to (i), (ii) and (iii), directly or indirectly, prevents or
restricts the payment or transfer of any amounts owing under the relevant Letter
of Credit in the applicable Agreed Currency into an account designated by the
Administrative Agent or the Issuing Bank on freely available terms to the
Administrative Agent or the Issuing Bank.

“Credit Event” means a Borrowing, an LC Disbursement or both.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06 of the Disclosure Letter.

“Disclosure Letter” means the disclosure letter from the Borrower, dated as of
the date hereof, delivered to the Administrative Agent for the benefit of the
Lenders.

“Dollar Amount” of any currency at any date shall mean (i) the amount of such
currency if such currency is Dollars or (ii) the equivalent in such currency of
such amount of Dollars if such currency is a Foreign Currency, calculated on the
basis of the arithmetical mean of the buy and sell spot rates of exchange of the
Administrative Agent for such currency on the London market at 11:00 a.m.,
London time, on or as of the most recent Computation Date provided for in
Section 2.04.

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Eligible Assignee” means a commercial bank, financial institution or other
“accredited investor” (as defined in Regulation D of the Securities and Exchange
Commission) or “qualified institutional buyer” (as defined in Rule 144A of the
Securities Act of 1933) that is not the Borrower, a Subsidiary or an Affiliate
of the Borrower.

 

7



--------------------------------------------------------------------------------

“Environmental Laws” means all applicable laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating in any way to the environment, preservation or reclamation of natural
resources, the management, release or threatened release of any Hazardous
Material or to employee health and safety matters.

“Environmental Liability” means any liability (including any liability for
damages, costs of environmental remediation, fines, penalties or indemnities),
of the Borrower or any Subsidiary directly or indirectly resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract pursuant to
which the Borrower or any Subsidiary has assumed liability pursuant to any of
the foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest, but excluding any debt security convertible into or
exchangeable for such interest.

“Equivalent Amount” of any currency with respect to any amount of Dollars at any
date shall mean the equivalent in such currency of such amount of Dollars,
calculated on the basis of the arithmetical mean of the buy and sell spot rates
of exchange of the Administrative Agent for such other currency at 11:00 a.m.,
London time, on the date on or as of which such amount is to be determined.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal of the Borrower or any of its ERISA Affiliates
from any Plan or Multiemployer Plan; or (g) the receipt by the Borrower or any
ERISA Affiliate of any notice, or

 

8



--------------------------------------------------------------------------------

the receipt by any Multiemployer Plan from the Borrower or any ERISA Affiliate
of any notice, concerning the imposition upon the Borrower or any of its ERISA
Affiliates of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent or in reorganization, within the meaning of
Title IV of ERISA.

“EU” means the European Union.

“euro” and/or “EUR” means the single currency of the participating member states
of the EU.

“Eurocurrency”, when used in reference to any Loan or Borrowing, means such
Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.

“Eurocurrency Payment Office” of the Administrative Agent shall mean, for each
of the Agreed Currencies which is a Foreign Currency, the office, branch,
affiliate or correspondent bank of the Administrative Agent for such currency as
specified from time to time by the Administrative Agent to the Borrower and each
Lender.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) income, franchise or
other similar taxes imposed on (or measured by) its net income by the United
States of America, or by the jurisdiction under the laws of which such recipient
is organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction and (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 2.19(b)), any
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party to this Agreement (or designates a new
lending office) or is attributable to such Foreign Lender’s failure to comply
with Section 2.17(e), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 2.17(a).

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

 

9



--------------------------------------------------------------------------------

“Financials” means the annual or quarterly financial statements, and
accompanying certificates and other documents, of the Borrower required to be
delivered pursuant to Section 5.01(a) or 5.01(b).

“Foreign Currencies” means each Agreed Currency other than Dollars.

“Foreign Currency LC Exposure” means, at any time, the sum of (a) the Dollar
Amount of the aggregate undrawn and unexpired amount of all outstanding Foreign
Currency Letters of Credit at such time plus (b) the aggregate principal Dollar
Amount of all LC Disbursements in respect of Foreign Currency Letters of Credit
that have not yet been reimbursed at such time.

“Foreign Currency Letter of Credit” means a Letter of Credit denominated in a
Foreign Currency.

“Foreign Currency Sublimit” means $100,000,000.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means each Subsidiary which is not a Domestic Subsidiary.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business or any indemnification
obligations entered into in the ordinary course of business. The amount of any
Guarantee shall be equal to the amount of the obligation so guaranteed or
supported (or, if less, the maximum amount so guaranteed or supported) or if not
a fixed or determinable amount, the maximum amount so guaranteed or otherwise
supported.

 

10



--------------------------------------------------------------------------------

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hostile Acquisition” means (a) the acquisition of the Equity Interests of a
Person through a tender offer or similar solicitation of the owners of such
Equity Interests which has not been approved (prior to such acquisition) by the
board of directors (or any other applicable governing body) of such Person or by
similar action if such Person is not a corporation and (b) any such acquisition
as to which such approval has been withdrawn.

“Immaterial Subsidiary” means any Subsidiary having assets with a book value of
$10,000,000 or less.

“Increasing Lender” has the meaning assigned to such term in Section 2.20.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person upon which interest charges are paid or payable, (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person, (e) all obligations of such Person in
respect of the deferred purchase price of property or services (excluding
accounts payable by and among the Borrower and its Subsidiaries and other
accounts payable incurred in the ordinary course of business and earn-outs,
holdbacks and other deferred payment of consideration in Permitted Acquisitions
which do not constitute interest bearing, non-contingent liabilities) which
purchase price is due more than six months from the date of incurrence of the
obligation or is evidenced by a note or similar written instrument, (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed; provided that for purposes of this clause (f),
the amount of any such Indebtedness shall be deemed not to exceed the higher of
market value or the book value of such property, (g) all Guarantees by such
Person of Indebtedness of others, (h) all Capital Lease Obligations of such
Person, (i) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty, (j) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances, (k) the Net Mark-to-Market Exposure of all Swap Obligations of such
Person, (l) all Attributable Receivables Indebtedness and (m) obligations of
such Person under Sale and Leaseback Transactions. The Indebtedness of any
Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

 

11



--------------------------------------------------------------------------------

“Indemnified Taxes” means Taxes other than Excluded Taxes and Other Taxes.

“Information Memorandum” means the Confidential Information Memorandum dated
July 2006 relating to the Borrower and the Transactions.

“Interest Coverage Ratio” has the meaning assigned to such term in
Section 6.09(a).

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.08.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each April, July, October and January, (b) with
respect to any Eurocurrency Loan, the last day of the Interest Period applicable
to the Borrowing of which such Loan is a part and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period and (c) with
respect to any Swingline Loan, the day that such Loan is required to be repaid.

“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and, in the case of
a Revolving Borrowing, thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.

“Issuing Bank” means JPMorgan Chase Bank, National Association, in its capacity
as the issuer of Letters of Credit hereunder, and its successors in such
capacity as provided in Section 2.06(i). The Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of the Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate.

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn Dollar
Amount of all outstanding Letters of Credit at such time plus (b) the aggregate
Dollar Amount of all LC Disbursements that have not yet been reimbursed by or on
behalf of the Borrower at such time. The LC Exposure of any Lender at any time
shall be its Applicable Percentage of the total LC Exposure at such time.

 

12



--------------------------------------------------------------------------------

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to Section 2.20 or pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption. Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“Leverage Ratio” has the meaning assigned to such term in Section 6.09(b).

“LIBO Rate” means, with respect to any Eurocurrency Borrowing for any Interest
Period, the rate appearing on, in the case of Dollars, Page 3750 of the Dow
Jones Market Service and, in the case of any Foreign Currency, the appropriate
page of such service which displays British Bankers Association Interest
Settlement Rates for deposits in such Foreign Currency (or, in each case, on any
successor or substitute page of such Service, or any successor to or substitute
for such Service, providing rate quotations comparable to those currently
provided on such page of such Service, as determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to deposits in the relevant Agreed Currency in the London interbank
market) at approximately 11:00 a.m., London time, two (2) Business Days prior to
the commencement of such Interest Period, as the rate for deposits in the
relevant Agreed Currency with a maturity comparable to such Interest Period. In
the event that such rate is not available at such time for any reason, then the
“LIBO Rate” with respect to such Eurocurrency Borrowing for such Interest Period
shall be the rate at which deposits in the relevant Agreed Currency in an
Equivalent Amount of $5,000,000 and for a maturity comparable to such Interest
Period are offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Loan Documents” means this Agreement, the Subsidiary Guaranty, any promissory
notes executed and delivered pursuant to Section 2.10(e) and any and all other
instruments and documents executed and delivered in connection with any of the
foregoing.

“Loan Parties” means, collectively, the Borrower and the Subsidiary Guarantors.

“Local Time” means (i) New York City time in the case of a Loan, Borrowing or LC
Disbursement denominated in Dollars to, or for the account of, the Borrower and
(ii) local time at the place of the relevant Loan, Borrowing or LC Disbursement
(or such earlier local time as is necessary for the relevant funds to be
received and transferred to the Administrative Agent for same day value on the
date the relevant reimbursement obligation is due) in the case of a Loan,
Borrowing or LC Disbursement which is denominated in a Foreign Currency.

 

13



--------------------------------------------------------------------------------

“Mandatory Cost” is described in Schedule 2.02.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, property or condition (financial or otherwise) of the
Borrower and the Subsidiaries taken as a whole or (b) the validity or
enforceability of this Agreement any or any and all other Loan Documents or the
rights or remedies (taken as a whole) of the Administrative Agent and the
Lenders thereunder.

“Material Domestic Subsidiary” means each Domestic Subsidiary (i) which, as of
the most recent fiscal quarter of the Borrower, for the period of four
consecutive fiscal quarters then ended, for which financial statements have been
delivered pursuant to Section 5.01, contributed greater than ten percent
(10%) of the Borrower’s consolidated revenues for such period or (ii) which
contributed greater than five percent (5%) of the Borrower’s Consolidated Total
Assets as of such date. Such determinations shall be made with respect to
Domestic Subsidiaries at each time that the quarterly financial statements for
the Borrower and its Subsidiaries are delivered pursuant to Section 5.01(a);
provided that if a Person becomes a Subsidiary pursuant to or in connection with
a Permitted Acquisition, then such determination shall be made as of the date
such Permitted Acquisition is consummated, based on the financial statements of
such Person for its most recent quarter end (for the four fiscal quarters then
ended) for which financial statements are available (which may be unaudited).
Notwithstanding the foregoing, in no event shall any Receivables Entity
constitute a Material Domestic Subsidiary.

“Material Indebtedness” means (i) the Indebtedness under any Convertible
Subordinated Note and (ii) any other Indebtedness (other than the Loans and
Letters of Credit), or obligations in respect of one or more Swap Agreements, of
any one or more of the Borrower and its Subsidiaries in an aggregate principal
amount exceeding $50,000,000. For purposes of determining Material Indebtedness,
the “principal amount” of the obligations of the Borrower or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.

“Maturity Date” means July 31, 2011.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from each Swap Agreement transaction. “Unrealized
losses” means the fair market value of the cost to such Person of replacing such
transaction as of the date of determination (assuming such transaction were to
be terminated as of that date), and “unrealized profits” means the fair market
value of the gain to such Person of replacing such transaction as of the date of
determination (assuming such transaction was to be terminated as of that date).

 

14



--------------------------------------------------------------------------------

“New Money Credit Event” means with respect to the Issuing Bank, any increase
(directly or indirectly) in the Issuing Bank’s monetary exposure (whether by way
of additional credit or banking facilities or otherwise, including as part of a
restructuring) to the Borrower or any Governmental Authority in the Borrower’s
or any applicable Letter of Credit beneficiary’s country of organization
occurring by reason of (i) any law, action or requirement of any Governmental
Authority in the Borrower’s or such Letter of Credit beneficiary’s country of
organization, or (ii) any request in respect of external indebtedness of
borrowers in the Borrower’s or such Letter of Credit beneficiary’s country of
organization applicable to banks generally which conduct business with such
borrowers, or (iii) any agreement in relation to clause (i) or (ii), in each
case to the extent calculated by reference to the aggregate Revolving Credit
Exposures outstanding prior to such increase.

“Obligations” means all indebtedness (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding),
obligations and liabilities of any of the Borrower and its Subsidiaries to any
of the Lenders and the Administrative Agent, individually or collectively,
existing on the Effective Date or arising thereafter, direct or indirect, joint
or several, absolute or contingent, matured or unmatured, liquidated or
unliquidated, secured or unsecured, arising by contract, operation of law or
otherwise, arising or incurred under this Credit Agreement or any of the other
Loan Documents or any Swap Agreement or in respect of any of the Loans made or
reimbursement or other obligations incurred or any of the Letters of Credit or
other instruments at any time evidencing any thereof.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight or weekend deposits in the relevant currency (or if
such amount due remains unpaid for more than three (3) Business Days, then for
such other period of time as the Administrative Agent may elect) for delivery in
immediately available and freely transferable funds would be offered by the
Administrative Agent to major banks in the interbank market upon request of such
major banks for the relevant currency as determined above and in an amount
comparable to the unpaid principal amount of the related Credit Event, plus any
taxes, levies, imposts, duties, deductions, charges or withholdings imposed
upon, or charged to, the Administrative Agent by any relevant correspondent bank
in respect of such amount in such relevant currency.

“Participant” has the meaning set forth in Section 9.04.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Acquisition” means any acquisition (whether by purchase, merger,
consolidation or otherwise but excluding in any event a Hostile Acquisition) or
series of related acquisitions by the Borrower or any Subsidiary (so long as, in
the case of an acquisition or

 

15



--------------------------------------------------------------------------------

merger involving the Borrower or any Subsidiary, the Borrower or a Person who is
or becomes a Subsidiary is the surviving entity of such acquisition or merger)
of (i) all or substantially all the assets of or (ii) all the Equity Interests
in, a Person or division, business unit or line of business of a Person, if, at
the time of and immediately after giving effect thereto, the following
conditions are satisfied: (a) no Default has occurred and is continuing or would
arise after giving effect thereto, (b) such Person or division, business unit or
line of business is engaged in the same or a similar line of business as the
Borrower and the Subsidiaries or business reasonably related or complementary
thereto, (c) the Borrower and the Subsidiaries are in compliance on a pro forma
basis (as calculated and recomputed in a manner reasonably acceptable to the
Administrative Agent in the case of an acquisition involving a purchase price in
excess of $50,000,000) after giving effect to such acquisition with the
covenants contained in Section 6.09 and (d) in the case of an acquisition
involving a purchase price in excess of $50,000,000, the Borrower shall have
delivered to the Administrative Agent a certificate of a Financial Officer of
the Borrower to such effect, together with all relevant financial information
reasonably requested by the Administrative Agent.

“Permitted Encumbrances” means:

(a)  Liens imposed by law for Taxes and other governmental charges that are not
yet due or are being contested in compliance with Section 5.04;

(b)  carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than thirty (30) days or are
being contested in compliance with Section 5.04;

(c)  pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d)  deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e)  judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII; and

(f)  easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere in any material respect with the
ordinary conduct of business of the Borrower or any Subsidiary;

(g)  Liens arising from filing UCC financing statements regarding leases
permitted by this Agreement;

(h)  Leases or subleases entered into by the Borrower or a Subsidiary which do
not interfere with the ordinary conduct of business of the Borrower or any
Subsidiary;

 

16



--------------------------------------------------------------------------------

(i)  statutory, common law or contractual landlords’ liens under leases to which
the Borrower or any Subsidiary is a party;

(j)  customary Liens (including the right of set-off) in favor of banking and
other depository institutions encumbering deposits held by such banking or
depository institutions;

(k)  Liens in favor of customs and revenue authorities arising as a matter of
law to secure the payment of customs duties in connection with the importation
of goods;

(l)  licenses and sublicenses of patents, trademarks, copyrights or other
intellectual property rights granted by the Borrower or any Subsidiary in the
ordinary course of business;

(m)  Liens on cash earnest money deposits made by the Borrower or any Subsidiary
in connection with any letter of intent or purchase agreement permitted
hereunder;

(n)  any interest or title of a lessor or sublessor under any lease of real
property or personal property;

(o)  customary Liens granted to a trustee to secure fees and other amounts owing
to the trustee under an indenture or related agreement;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Receivables Facility” shall mean the receivables facility or
facilities created under the Permitted Receivables Facility Documents, providing
for the sale or pledge by the Borrower and/or one or more other Receivables
Sellers of Permitted Receivables Facility Assets (thereby providing financing to
the Borrower and the Receivables Sellers) to the Receivables Entity (either
directly or through another Receivables Seller), which in turn shall sell or
pledge interests in the respective Permitted Receivables Facility Assets to
third-party investors pursuant to the Permitted Receivables Facility Documents
(with the Receivables Entity permitted to issue investor certificates, purchased
interest certificates or other similar documentation evidencing interests in the
Permitted Receivables Facility Assets) in return for the cash used by the
Receivables Entity to purchase the Permitted Receivables Facility Assets from
the Borrower and/or the respective Receivables Sellers, in each case as more
fully set forth in the Permitted Receivables Facility Documents.

“Permitted Receivables Facility Assets” shall mean (i) Receivables (whether now
existing or arising in the future) of the Borrower and its Subsidiaries which
are transferred or pledged to the Receivables Entity pursuant to the Permitted
Receivables Facility and any related Permitted Receivables Related Assets which
are also so transferred or pledged to the Receivables Entity and all proceeds
thereof and (ii) loans to the Borrower and its Subsidiaries secured by
Receivables (whether now existing or arising in the future) and any Permitted
Receivables Related Assets of the Borrower and its Subsidiaries which are made
pursuant to the Permitted Receivables Facility.

 

17



--------------------------------------------------------------------------------

“Permitted Receivables Facility Documents” shall mean each of the documents and
agreements entered into in connection with the Permitted Receivables Facility,
including all documents and agreements relating to the issuance, funding and/or
purchase of certificates and purchased interests, in each case as such documents
and agreements may be amended, modified, supplemented, refinanced or replaced
from time to time so long as (i) any such amendments, modifications,
supplements, refinancings or replacements do not impose any conditions or
requirements on the Borrower or any of its Subsidiaries that are more
restrictive in any material respect than those in existence immediately prior to
any such amendment, modification, supplement, refinancing or replacement and
(ii) any such amendments, modifications, supplements, refinancings or
replacements are not adverse in any way to the interests of the Lenders.

“Permitted Receivables Related Assets” means any other assets that are
customarily transferred or in respect of which security interests are
customarily granted in connection with asset securitization transactions
involving receivables similar to Receivables and any collections or proceeds of
any of the foregoing.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, National Association as its prime rate in effect
at its principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Receivables” shall mean all accounts receivable (including, without limitation,
all rights to payment created by or arising from sales of goods, leases of goods
or the rendition of services rendered no matter how evidenced whether or not
earned by performance).

“Receivables Entity” shall mean a wholly-owned Subsidiary of the Borrower which
engages in no activities other than in connection with the financing of accounts
receivable of the Receivables Sellers and which is designated (as provided
below) as the “Receivables Entity” (a) no portion of the Indebtedness or any
other obligations (contingent or otherwise) of which (i) is guaranteed by the
Borrower or any other Subsidiary of the Borrower (excluding guarantees of
obligations (other than the principal of, and interest on, Indebtedness)
pursuant to Standard Securitization Undertakings), (ii) is recourse to or
obligates the Borrower or any other Subsidiary of the Borrower in any way (other
than pursuant to Standard Securitization Undertakings) or (iii) subjects any
property or asset of the Borrower or any other Subsidiary of the Borrower,
directly or indirectly, contingently or otherwise, to the satisfaction thereof,
other than pursuant to Standard Securitization Undertakings, (b) with which
neither the Borrower nor any of its Subsidiaries has any contract, agreement,
arrangement or understanding (other than

 

18



--------------------------------------------------------------------------------

pursuant to the Permitted Receivables Facility Documents (including with respect
to fees payable in the ordinary course of business in connection with the
servicing of accounts receivable and related assets)) on terms less favorable to
the Borrower or such Subsidiary than those that might be obtained at the time
from persons that are not Affiliates of the Borrower, and (c) to which neither
the Borrower nor any other Subsidiary of the Borrower has any obligation to
maintain or preserve such entity’s financial condition or cause such entity to
achieve certain levels of operating results. Any such designation shall be
evidenced to the Administrative Agent by filing with the Administrative Agent an
officer’s certificate of the Borrower certifying that, to the best of such
officer’s knowledge and belief after consultation with counsel, such designation
complied with the foregoing conditions.

“Receivables Sellers” shall mean the Borrower and those Subsidiaries that are
from time to time party to the Permitted Receivables Facility Documents.

“Register” has the meaning set forth in Section 9.04.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any option, warrant or other right
to acquire any such Equity Interests in the Borrower.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.

“Revolving Loan” means a Loan made pursuant to Section 2.03.

“Sale and Leaseback Transaction” means any sale or other transfer of Property by
any Person with the intent to lease such Property as lessee.

“S&P” means Standard & Poor’s.

“Standard Securitization Undertakings” shall mean representations, warranties,
covenants and indemnities entered into by the Borrower or any Subsidiary thereof
in connection with the Permitted Receivables Facility which are reasonably
customary in an accounts receivable financing transaction.

 

19



--------------------------------------------------------------------------------

“Statutory Reserve Rate” means, with respect to any currency, a fraction
(expressed as a decimal), the numerator of which is the number one and the
denominator of which is the number one minus the aggregate of the maximum
reserve, liquid asset, fees or similar requirements (including any marginal,
special, emergency or supplemental reserves or other requirements) established
by any central bank, monetary authority, the Board, the Financial Services
Authority, the European Central Bank or other Governmental Authority for any
category of deposits or liabilities customarily used to fund loans in such
currency, expressed in the case of each such requirement as a decimal. Such
reserve percentages shall, in the case of Dollar denominated Loans, include
those imposed pursuant to Regulation D of the Board. Eurocurrency Loans shall be
deemed to be subject to such reserve, liquid asset or similar requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under any applicable law, rule or
regulation, including Regulation D. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve,
liquid asset or similar requirement.

“Subordinated Indebtedness” of the Borrower or Subsidiary means any Indebtedness
of such Person the payment of which is subordinated to payment of the
obligations under the Loan Documents to the written satisfaction of, and the
terms and conditions of which are otherwise satisfactory to, the Required
Lenders, including the Convertible Subordinated Indebtedness.

“Subordinated Indebtedness Documents” means any document, agreement or
instrument evidencing any Subordinated Indebtedness or entered into in
connection with any Subordinated Indebtedness.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Borrower.

“Subsidiary Guarantor” means each Material Domestic Subsidiary but excluding
each Receivables Entity. The Subsidiary Guarantors on the Effective Date are
identified as such in Schedule 3.01 to the Disclosure Letter.

“Subsidiary Guaranty” means that certain Guaranty dated as of the Effective Date
in the form of Exhibit F (including any and all supplements thereto) and
executed by each Subsidiary Guarantor, as amended, restated, supplemented or
otherwise modified from time to time.

 

20



--------------------------------------------------------------------------------

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

“Swap Obligations” of a Person means any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (a) any and all Swap Agreements, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any Swap Agreement transaction.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

“Swingline Lender” means JPMorgan Chase Bank, National Association, in its
capacity as lender of Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.05.

“Syndication Agent” means Citicorp USA, Inc. in its capacity as syndication
agent for the credit facility evidenced by this Agreement.

“TARGET” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in euro.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing of Loans, the use
of the proceeds thereof and the issuance of Letters of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

21



--------------------------------------------------------------------------------

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).

SECTION 1.03.  Terms Generally.    The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, restatements, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

SECTION 1.04.  Accounting Terms; GAAP.    Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. The Borrower and the
Lenders shall negotiate in good faith to make such amendments to any such
provision to preserve the original intent thereof in light of such change in
GAAP.

ARTICLE II

The Credits

SECTION 2.01.  Commitments.    Subject to the terms and conditions set forth
herein, each Lender agrees to make Revolving Loans to the Borrower in Agreed
Currencies from time to time during the Availability Period in an aggregate
principal amount that will not result

 

22



--------------------------------------------------------------------------------

in (a) the Dollar Amount of such Lender’s Revolving Credit Exposure exceeding
such Lender’s Commitment, (b) subject to Section 2.04, the Dollar Amount of the
total Revolving Credit Exposures exceeding the total Commitments and (c) subject
to Section 2.04, the Dollar Amount of the total outstanding Revolving Loans and
LC Exposure, in each case denominated in Foreign Currencies, exceeding the
Foreign Currency Sublimit. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrower may borrow, prepay and reborrow
Revolving Loans.

SECTION 2.02.  Loans and Borrowings.    (a)    Each Revolving Loan shall be made
as part of a Borrowing consisting of Revolving Loans made by the Lenders ratably
in accordance with their respective Commitments. The failure of any Lender to
make any Loan required to be made by it shall not relieve any other Lender of
its obligations hereunder; provided that the Commitments of the Lenders are
several and no Lender shall be responsible for any other Lender’s failure to
make Loans as required.

(b) Subject to Section 2.14, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurocurrency Loans as the Borrower may request in
accordance herewith; provided that each ABR Loan shall only be made in Dollars.
Each Swingline Loan shall be an ABR Loan. Each Lender at its option may make any
Eurocurrency Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the Borrower to repay such Loan in accordance with the
terms of this Agreement and such repayment shall constitute repayment to any
such branch or Affiliate of a Lender.

(c) At the commencement of each Interest Period for any Eurocurrency Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $100,000 (or the Approximate Equivalent Amount of such amount if
such Borrowing is denominated in a Foreign Currency) and not less than
$1,000,000 (or the Approximate Equivalent Amount of such amount if such
Borrowing is denominated in a Foreign Currency). At the time that each ABR
Revolving Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $100,000 and not less than $1,000,000; provided that
an ABR Revolving Borrowing may be in an aggregate amount that is equal to the
entire unused balance of the total Commitments or that is required to finance
the reimbursement of an LC Disbursement as contemplated by Section 2.06(e). Each
Swingline Loan shall be in an amount that is an integral multiple of $100,000
and not less than $500,000. Borrowings of more than one Type and Class may be
outstanding at the same time; provided that there shall not at any time be more
than a total of ten (10) Eurocurrency Revolving Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

SECTION 2.03.  Requests for Revolving Borrowings.    To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurocurrency Borrowing, not later than 1:00 p.m.,
New York City time, three (3) Business Days (in the case of a Eurocurrency
Borrowing denominated in Dollars) or four (4) Business Days (in the case of a
Eurocurrency Borrowing denominated in a Foreign Currency), in

 

23



--------------------------------------------------------------------------------

each case before the date of the proposed Borrowing or (b) in the case of an ABR
Borrowing, not later than 1:00 p.m., New York City time, one (1) Business Day
before the date of the proposed Borrowing; provided that any such notice of an
ABR Revolving Borrowing to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.06(e) may be given not later than 10:00 a.m., New York
City time, on the date of the proposed Borrowing. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery,
electronic mail or telecopy to the Administrative Agent of a written Borrowing
Request in a form approved by the Administrative Agent and signed by the
Borrower. Each such telephonic and written Borrowing Request shall specify the
following information in compliance with Section 2.02:

(i)  the aggregate amount of the requested Borrowing;

(ii)  the date of such Borrowing, which shall be a Business Day;

(iii)  whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

(iv)  in the case of a Eurocurrency Borrowing, the Agreed Currency and initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”; and

(v)  the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.

If no election as to the Type of Revolving Borrowing is specified, then, in the
case of a Borrowing denominated in Dollars to the Borrower, the requested
Revolving Borrowing shall be an ABR Borrowing. If no Interest Period is
specified with respect to any requested Eurocurrency Revolving Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

SECTION 2.04.  Determination of Dollar Amounts.    The Administrative Agent will
determine the Dollar Amount of (a) each Eurocurrency Borrowing as of the date
three (3) Business Days prior to the date of such Borrowing or, if applicable,
the date of conversion/continuation of any Borrowing as a Eurocurrency
Borrowing, (b) the LC Exposure as of the date of each request for the issuance,
amendment, renewal or extension of any Letter of Credit and (c) each of (i) the
total Revolving Credit Exposures and (ii) the sum of the total outstanding
Revolving Loans denominated in Foreign Currencies and the Foreign Currency LC
Exposure, on and as of the last Business Day of each calendar month and, during
the continuation of an Event of Default, on any other Business Day elected by
the Administrative Agent in its discretion or upon instruction by the Required
Lenders. Each day upon or as of which the Administrative Agent determines Dollar
Amounts as described in the preceding clauses (a), (b) and (c) is herein
described as a “Computation Date” with respect to each Credit Event for which a
Dollar Amount is determined on or as of such day.

 

24



--------------------------------------------------------------------------------

SECTION 2.05.  Swingline Loans.  (a)    Subject to the terms and conditions set
forth herein, the Swingline Lender agrees to make Swingline Loans in Dollars to
the Borrower from time to time during the Availability Period, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans exceeding $25,000,000
or (ii) subject to Section 2.04, the Dollar Amount of the total Revolving Credit
Exposures exceeding the total Commitments; provided that the Swingline Lender
shall not be required to make a Swingline Loan to refinance an outstanding
Swingline Loan. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Swingline Loans.

(b)  To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy or electronic mail),
not later than 1:00 p.m., New York City time, on the day of a proposed Swingline
Loan. Each such notice shall be irrevocable and shall specify the requested date
(which shall be a Business Day) and amount of the requested Swingline Loan. The
Administrative Agent will promptly advise the Swingline Lender of any such
notice received from the Borrower. The Swingline Lender shall make each
Swingline Loan available to the Borrower by means of a credit to the general
deposit account of the Borrower with the Swingline Lender (or, in the case of a
Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.06(e), by remittance to the Issuing Bank) by 4:00 p.m.,
New York City time, on the requested date of such Swingline Loan.

(c)  The Swingline Lender may by written notice given to the Administrative
Agent not later than 12:00 noon, New York City time, on any Business Day require
the Lenders to acquire participations on such Business Day in all or a portion
of the Swingline Loans outstanding. Such notice shall specify the aggregate
amount of Swingline Loans in which Lenders will participate. Promptly upon
receipt of such notice, the Administrative Agent will give notice thereof to
each Lender, specifying in such notice such Lender’s Applicable Percentage of
such Swingline Loan or Loans. Each Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the account of the Swingline Lender, such Lender’s Applicable
Percentage of such Swingline Loan or Loans. Each Lender acknowledges and agrees
that its obligation to acquire participations in Swingline Loans pursuant to
this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. Each
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Swingline Lender the amounts so received by it
from the Lenders. The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the

 

25



--------------------------------------------------------------------------------

Administrative Agent to the Lenders that shall have made their payments pursuant
to this paragraph and to the Swingline Lender, as their interests may appear;
provided that any such payment so remitted shall be repaid to the Swingline
Lender or to the Administrative Agent, as applicable, if and to the extent such
payment is required to be refunded to the Borrower for any reason. The purchase
of participations in a Swingline Loan pursuant to this paragraph shall not
relieve the Borrower of any default in the payment thereof.

SECTION 2.06.  Letters of Credit.    (a)    General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit denominated in Agreed Currencies for its own account, in a form
reasonably acceptable to the Administrative Agent and the Issuing Bank, at any
time and from time to time during the Availability Period. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, the Issuing
Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control; provided, however, if the Issuing Bank is requested to
issue Letters of Credit with respect to a jurisdiction the Issuing Bank deems,
in its reasonable judgment, may at any time subject it to a New Money Credit
Event or a Country Risk Event, the Borrower shall, at the request of the Issuing
Bank, guaranty and indemnify the Issuing Bank against any and all costs,
liabilities and losses resulting from such New Money Credit Event or Country
Risk Event, in each case in a form and substance reasonably satisfactory to the
Issuing Bank.

(b)  Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the Agreed Currency applicable thereto, the name and address
of the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit. If requested by the
Issuing Bank, the Borrower also shall submit a letter of credit application on
the Issuing Bank’s standard form in connection with any request for a Letter of
Credit. A Letter of Credit shall be issued, amended, renewed or extended only if
(and upon issuance, amendment, renewal or extension of each Letter of Credit the
Borrower shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, renewal or extension (i) the Dollar Amount of the LC
Exposure shall not exceed $20,000,000, (ii) subject to Section 2.04, the Dollar
Amount of the total Revolving Credit Exposures shall not exceed the total
Commitments and (iii) subject to Section 2.04, the Dollar Amount of the sum of
the total outstanding Revolving Loans and LC Exposure, in each case denominated
in Foreign Currencies, shall not exceed the Foreign Currency Sublimit.

(c)  Expiration Date.  Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five (5) Business Days prior to the Maturity Date.

 

26



--------------------------------------------------------------------------------

(d)  Participations.    By the issuance of a Letter of Credit (or an amendment
to a Letter of Credit increasing the amount thereof) and without any further
action on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby
grants to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate Dollar Amount available to be drawn under such
Letter of Credit. In consideration and in furtherance of the foregoing, each
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of the Issuing Bank, such Lender’s Applicable Percentage
of each LC Disbursement made by the Issuing Bank and not reimbursed by the
Borrower on the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the Borrower for any reason.
Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

(e)  Reimbursement.    If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent in Dollars the Dollar Amount equal to such
LC Disbursement, calculated as of the date the Issuing Bank made such LC
Disbursement (or if the Issuing Bank shall so elect in its sole discretion by
notice to the Borrower, in such other Agreed Currency which was paid by the
Issuing Bank pursuant to such LC Disbursement in an amount equal to such LC
Disbursement) not later than 3:00 p.m., Local Time, on the date that such LC
Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 1:00 p.m., Local Time, on such date, or, if such notice
has not been received by the Borrower prior to such time on such date, then not
later than 3:00 p.m., Local Time, on (i) the Business Day that the Borrower
receives such notice, if such notice is received prior to 1:00 p.m., Local Time,
on the day of receipt, or (ii) the Business Day immediately following the day
that the Borrower receives such notice, if such notice is not received prior to
such time on the day of receipt; provided that the Borrower may, subject to the
conditions to borrowing set forth herein, request in accordance with
Section 2.03 or 2.05 that such payment be financed with an ABR Revolving
Borrowing or Swingline Loan in an equivalent amount of such LC Disbursement and,
to the extent so financed, the Borrower’s obligation to make such payment shall
be discharged and replaced by the resulting ABR Revolving Borrowing or Swingline
Loan. If the Borrower fails to make such payment when due, the Administrative
Agent shall notify each Lender of the applicable LC Disbursement, the payment
then due from the Borrower in respect thereof and such Lender’s Applicable
Percentage thereof. Promptly following receipt of such notice, each Lender shall
pay to the Administrative Agent its Applicable Percentage of the payment then
due from the Borrower, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Issuing Bank the amounts so received by it from
the Lenders. Promptly following receipt by the Administrative Agent of any
payment from the Borrower pursuant to this paragraph, the Administrative Agent
shall

 

27



--------------------------------------------------------------------------------

distribute such payment to the Issuing Bank or, to the extent that Lenders have
made payments pursuant to this paragraph to reimburse the Issuing Bank, then to
such Lenders and the Issuing Bank as their interests may appear. Any payment
made by a Lender pursuant to this paragraph to reimburse the Issuing Bank for
any LC Disbursement (other than the funding of ABR Revolving Loans or a
Swingline Loan as contemplated above) shall not constitute a Loan and shall not
relieve the Borrower of its obligation to reimburse such LC Disbursement. If the
Borrower’s reimbursement of, or obligation to reimburse, any amounts in any
Foreign Currency would subject the Administrative Agent, the Issuing Bank or any
Lender to any stamp duty, ad valorem charge or similar tax that would not be
payable if such reimbursement were made or required to be made in Dollars, the
Borrower shall, at its option, either (x) pay the amount of any such tax
requested by the Administrative Agent, the Issuing Bank or the relevant Lender
or (y) reimburse each LC Disbursement made in such Foreign Currency in Dollars,
in an amount equal to the Equivalent Amount, calculated using the applicable
exchange rates, on the date such LC Disbursement is made, of such LC
Disbursement.

(f)  Obligations Absolute.      The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Borrower to the extent permitted by applicable law) suffered by
the Borrower that are caused by the Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
Issuing Bank (as finally determined by a court of competent jurisdiction), the
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation in the absence
of gross negligence or willful misconduct, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

28



--------------------------------------------------------------------------------

(g)  Disbursement Procedures.    The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy or
electronic mail) of such demand for payment and whether the Issuing Bank has
made or will make an LC Disbursement thereunder; provided that any failure to
give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse the Issuing Bank and the Lenders with respect to any
such LC Disbursement.

(h)  Interim Interest.  If the Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to ABR Revolving Loans (or in the case such
LC Disbursement is denominated in a Foreign Currency, at the Overnight Foreign
Currency Rate for such Agreed Currency plus the then effective Applicable Rate
with respect to Eurocurrency Revolving Loans); provided that, if the Borrower
fails to reimburse such LC Disbursement when due pursuant to paragraph (e) of
this Section, then Section 2.13(d) shall apply. Interest accrued pursuant to
this paragraph shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section to reimburse the Issuing Bank shall be for the
account of such Lender to the extent of such payment.

(i)  Replacement of Issuing Bank.    The Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit then
outstanding and issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

(j)  Cash Collateralization.  If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the

 

29



--------------------------------------------------------------------------------

Lenders, an amount in cash equal to the Dollar Amount of the LC Exposure as of
such date plus any accrued and unpaid interest thereon; provided that (i) the
portions of such amount attributable to undrawn Foreign Currency Letters of
Credit or LC Disbursements in a Foreign Currency that the Borrower is not late
in reimbursing shall be deposited in the applicable Foreign Currencies in the
actual amounts of such undrawn Letters of Credit and LC Disbursements and
(ii) the obligation to deposit such cash collateral shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to the Borrower described in clause (h) or (i) of Article VII. For
the purposes of this paragraph, the Dollar Amount of the Foreign Currency LC
Exposure shall be calculated on the date notice demanding cash collateralization
is delivered to the Borrower. Such deposit shall be held by the Administrative
Agent as collateral for the payment and performance of the obligations of the
Borrower under this Agreement. The Administrative Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account. Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and sole discretion of the
Administrative Agent and at the Borrower’s risk and expense, such deposits shall
not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrower for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of Lenders with LC Exposure representing
greater than 50% of the total LC Exposure), be applied to satisfy other
obligations of the Borrower under this Agreement. If the Borrower is required to
provide an amount of cash collateral hereunder as a result of the occurrence of
an Event of Default, such amount (to the extent not applied as aforesaid) shall
be returned to the Borrower within three (3) Business Days after all Events of
Default have been cured or waived. The Borrower also shall deposit cash
collateral pursuant to this paragraph as and to the extent required by
Section 2.11(c).

(k)  Conversion.    In the event that the Loans become immediately due and
payable on any date pursuant to Article VII, all amounts (i) that the Borrower
is at the time or thereafter becomes required to reimburse or otherwise pay to
the Administrative Agent in respect of LC Disbursements made under any Foreign
Currency Letter of Credit (other than amounts in respect of which the Borrower
has deposited cash collateral pursuant to paragraph (j) above, if such cash
collateral was deposited in the applicable Foreign Currency to the extent so
deposited or applied), (ii) that the Lenders are at the time or thereafter
become required to pay to the Administrative Agent and the Administrative Agent
is at the time or thereafter becomes required to distribute to the Issuing Bank
pursuant to paragraph (e) of this Section in respect of unreimbursed LC
Disbursements made under any Foreign Currency Letter of Credit and (iii) of each
Lender’s participation in any Foreign Currency Letter of Credit under which an
LC Disbursement has been made shall, automatically and with no further action
required, be converted into its Dollar Amount on such date (or in the case of
any LC Disbursement made after such date, on the date such LC Disbursement is
made). On and after such conversion, all amounts accruing and owed to the
Administrative Agent, the Issuing Bank or any Lender in respect of the
obligations described in this paragraph shall accrue and be payable in Dollars
at the rates otherwise applicable hereunder.

 

30



--------------------------------------------------------------------------------

SECTION 2.07.  Funding of Borrowings.    (a)    Each Lender shall make each Loan
to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds (i) in the case of Loans denominated in Dollars by
3:00 p.m., New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders and (ii) in
the case of each Loan denominated in a Foreign Currency, by 3:00 p.m., Local
Time, in the city of the Administrative Agent’s Eurocurrency Payment Office for
such currency and at such Eurocurrency Payment Office for such currency;
provided that Swingline Loans shall be made as provided in Section 2.05. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to (x) an account of the
Borrower maintained with the Administrative Agent in New York City and
designated by the Borrower in the applicable Borrowing Request, in the case of
Loans denominated in Dollars and (y) an account of the Borrower maintained with
the Administrative Agent in the relevant jurisdiction and designated by the
Borrower in the applicable Borrowing Request, in the case of Loans denominated
in a Foreign Currency; provided that ABR Revolving Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.06(e) shall be
remitted by the Administrative Agent to the Issuing Bank.

(b)  Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation (including without limitation the Overnight Foreign
Currency Rate in the case of Loans denominated in a Foreign Currency) or (ii) in
the case of the Borrower, the interest rate applicable to ABR Loans. If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing and the Borrower shall
not be required to pay such amount to the Administrative Agent pursuant to this
Section 2.07(b).

SECTION 2.08.  Interest Elections.    (a)      Each Revolving Borrowing
initially shall be of the Type specified in the applicable Borrowing Request
and, in the case of a Eurocurrency Revolving Borrowing, shall have an initial
Interest Period as specified in such Borrowing Request. Thereafter, the Borrower
may elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a Eurocurrency Revolving Borrowing, may elect
Interest Periods therefor, all as provided in this Section. The Borrower may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing. This Section shall
not apply to Swingline Borrowings, which may not be converted or continued.

 

31



--------------------------------------------------------------------------------

(b)  To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Revolving Borrowing of the Type resulting from such election to be made on the
effective date of such election. Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery,
electronic mail or telecopy to the Administrative Agent of a written Interest
Election Request in a form approved by the Administrative Agent and signed by
the Borrower. Notwithstanding any contrary provision herein, this Section shall
not be construed to permit the Borrower to (i) change the currency of any
Borrowing or (ii) elect an Interest Period for Eurocurrency Loans that does not
comply with Section 2.02(d).

(c)  Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i)  the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii)  the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii)  whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

(iv)  if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period and Agreed Currency to be applicable thereto after giving effect to such
election, which Interest Period shall be a period contemplated by the definition
of the term “Interest Period.”

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d)  Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e)  If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Revolving Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period (i) in the case of a Borrowing
denominated in Dollars, such Borrowing shall be converted to an ABR Borrowing
and (ii) in the case of a Borrowing denominated in a Foreign Currency, such
Borrowing shall automatically continue as a Eurocurrency Borrowing in the same
Agreed Currency with an Interest Period of one month unless (x) such
Eurocurrency Borrowing is or was repaid in accordance with Section 2.11 or
(y) the Borrower shall have given the Administrative Agent an Interest Election
Request requesting that, at the end of such Interest Period, such Eurocurrency
Borrowing continue as a Eurocurrency Borrowing for the same or another Interest

 

32



--------------------------------------------------------------------------------

Period. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Revolving Borrowing may be converted to
or continued as a Eurocurrency Borrowing and (ii) unless repaid, each
Eurocurrency Revolving Borrowing shall be converted to an ABR Borrowing at the
end of the Interest Period applicable thereto.

SECTION 2.09.  Termination and Reduction of Commitments.    (a)    Unless
previously terminated, the Commitments shall terminate on the Maturity Date.

(b)  The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $10,000,000
and (ii) the Borrower shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.11, the Dollar Amount of the total Revolving Credit Exposures would
exceed the total Commitments.

(c)  The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three (3) Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities or other financing
transaction, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments
shall be permanent. Each reduction of the Commitments shall be made ratably
among the Lenders in accordance with their respective Commitments.

SECTION 2.10.  Repayment of Loans; Evidence of Debt.    (a)    The Borrower
hereby unconditionally promises to pay (i) to the Administrative Agent for the
account of each Lender the then unpaid principal amount of each Revolving Loan
on the Maturity Date in the currency of such Loan and (ii) to the Swingline
Lender the then unpaid principal amount of each Swingline Loan on the earlier of
the Maturity Date and the first date after such Swingline Loan is made that is
the 15th or last day of a calendar month and is at least two (2) Business Days
after such Swingline Loan is made; provided that on each date that a Revolving
Borrowing is made, the Borrower shall repay all Swingline Loans then
outstanding.

(b)  Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c)  The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class, Agreed Currency and Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or

 

33



--------------------------------------------------------------------------------

to become due and payable from the Borrower to each Lender hereunder and
(iii) the amount of any sum received by the Administrative Agent hereunder for
the account of the Lenders and each Lender’s share thereof.

(d)  The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence, absent manifest error, of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement.

(e)  Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
approved by the Administrative Agent. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

SECTION 2.11.  Prepayment of Loans.

(a)  The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with paragraph (b) of this Section.

(b)  The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
electronic mail or telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurocurrency Revolving Borrowing, not later than 1:00 p.m., New
York City time, three (3) Business Days before the date of prepayment, (ii) in
the case of prepayment of an ABR Revolving Borrowing, not later than 1:00 p.m.,
New York City time, on the date of prepayment or (iii) in the case of prepayment
of a Swingline Loan, not later than 1:00 p.m., New York City time, on the date
of prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Commitments as contemplated by
Section 2.09, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.09. Promptly following
receipt of any such notice relating to a Revolving Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Revolving Borrowing shall be in an amount that would be permitted in the
case of an advance of a Revolving Borrowing of the same Type as provided in
Section 2.02. Each prepayment of a Revolving Borrowing shall be applied ratably
to the Loans included in the notice of prepayment. Prepayments shall be
accompanied by (i) accrued interest to the extent required by Section 2.13 and
(ii) break funding payments pursuant to Section 2.16.

(c)  If at any time, (i) other than as a result of fluctuations in currency
exchange rates, the sum of the aggregate principal Dollar Amount of all of the
Revolving Credit Exposures

 

34



--------------------------------------------------------------------------------

(calculated, with respect to those Credit Events denominated in Foreign
Currencies, as of the most recent Computation Date with respect to each such
Credit Event) exceeds the total Commitments or (ii) solely as a result of
fluctuations in currency exchange rates, the sum of the aggregate principal
Dollar Amount of all of the outstanding Revolving Loans and LC Exposure, in each
case denominated in Foreign Currencies, as of the most recent Computation Date
with respect to each such Credit Event, exceeds 105% of the Foreign Currency
Sublimit, the Borrower shall immediately repay Borrowings or cash collateralize
LC Disbursements in an account with the Administrative Agent pursuant to
Section 2.06(j), as applicable, in an aggregate principal amount sufficient to
eliminate any such excess. Notwithstanding the foregoing, so long as no Event of
Default has occurred and is then continuing and at the Borrower’s option, in the
case of a prepayment required pursuant to the foregoing clause (ii), the
Administrative Agent shall hold any such prepayment to be applied to
Eurocurrency Loans in escrow (either (x) in an account under the sole dominion
and control of the Administrative Agent or (y) in an account maintained with the
Administrative Agent or an Affiliate thereof and in respect of which the
Borrower has executed and delivered a control agreement in form and substance
reasonably satisfactory to the Administrative Agent) for the benefit of the
Lenders and shall release such amounts upon the expiration of the Interest
Periods applicable to any such Eurocurrency Loans being prepaid (it being
understood and agreed that interest shall continue to accrue on the Obligations
until such time as such prepayments are released from escrow and applied to
reduce the Obligations); provided, however, that upon the occurrence of an Event
of Default, such escrowed amounts may be applied to Eurocurrency Loans without
regard to the expiration of any Interest Period and the Borrower shall make all
payments under Section 2.16 resulting therefrom.

SECTION 2.12.  Fees.    (a)      The Borrower agrees to pay to the
Administrative Agent for the account of each Lender a facility fee, which shall
accrue at the Applicable Rate on the daily Dollar Amount of the Commitment of
such Lender (whether used or unused) during the period from and including the
Effective Date to but excluding the date on which such Commitment terminates;
provided that, if such Lender continues to have any Revolving Credit Exposure
after its Commitment terminates, then such facility fee shall continue to accrue
on the daily Dollar Amount of such Lender’s Revolving Credit Exposure from and
including the date on which its Commitment terminates to but excluding the date
on which such Lender ceases to have any Revolving Credit Exposure. Accrued
facility fees shall be payable in arrears on the last day of March, June,
September and December of each year and on the date on which the Commitments
terminate, commencing on the first such date to occur after the date hereof;
provided that any facility fees accruing after the date on which the Commitments
terminate shall be payable on demand. All facility fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).

(b)  The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Lender a participation fee with respect to its participations in Letters
of Credit, which shall accrue at the same Applicable Rate used to determine the
interest rate applicable to Eurocurrency Revolving Loans on the average daily
Dollar Amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s Commitment terminates and the date on which such Lender ceases to
have any LC Exposure and (ii) to the Issuing Bank a fronting fee, which shall
accrue at the rate of 0.125% per annum on the

 

35



--------------------------------------------------------------------------------

average daily Dollar Amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) attributable to Letters of Credit
issued by the Issuing Bank during the period from and including the Effective
Date to but excluding the later of the date of termination of the Commitments
and the date on which there ceases to be any LC Exposure, as well as the Issuing
Bank’s standard fees and commissions with respect to the issuance, amendment,
cancellation, negotiation, transfer, presentment, renewal or extension of any
Letter of Credit or processing of drawings thereunder. Unless otherwise
specified above, participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third (3rd) Business Day following such last day, commencing
on the first such date to occur after the Effective Date; provided that all such
fees shall be payable on the date on which the Commitments terminate and any
such fees accruing after the date on which the Commitments terminate shall be
payable on demand. Any other fees payable to the Issuing Bank pursuant to this
paragraph shall be payable within ten (10) days after demand. All participation
fees and fronting fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).

(c)  The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.

(d)  All fees payable hereunder shall be paid on the dates due, in Dollars and
immediately available funds, to the Administrative Agent (or to the Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
facility fees and participation fees, to the Lenders. Fees paid shall not be
refundable under any circumstances.

SECTION 2.13.  Interest.    (a)    The Loans comprising each ABR Borrowing
(including each Swingline Loan) shall bear interest at the Alternate Base Rate.

(b)  The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c)  Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

(d)  Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Commitments; provided that (i) interest accrued pursuant to paragraph
(c) of this Section shall be payable on demand, (ii) in the event of any
repayment or prepayment of any Loan (other than a prepayment of an ABR Revolving
Loan prior to the end of the Availability Period), accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment

 

36



--------------------------------------------------------------------------------

or prepayment and (iii) in the event of any conversion of any Eurocurrency
Revolving Loan prior to the end of the current Interest Period therefor, accrued
interest on such Loan shall be payable on the effective date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest (i) computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year) and (ii) for
Borrowings denominated in Pounds Sterling shall be computed on the basis of a
year of 365 days, and in each case shall be payable for the actual number of
days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

SECTION 2.14.   Alternate Rate of Interest.   If prior to the commencement of
any Interest Period for a Eurocurrency Borrowing:

(a)  the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or

(b)  the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone, electronic mail or telecopy as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist,
(i) any Interest Election Request that requests the conversion of any Revolving
Borrowing to, or continuation of any Revolving Borrowing as, a Eurocurrency
Borrowing shall be ineffective and (ii) if any Borrowing Request requests a
Eurocurrency Revolving Borrowing, such Borrowing shall be made as an ABR
Borrowing.

SECTION 2.15.  Increased Costs.  (a)    If any Change in Law shall:

(i)  impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or the Issuing Bank; or

(ii)  impose on any Lender or the Issuing Bank or the London interbank market
any other condition affecting this Agreement or Eurocurrency Loans made by such
Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan or of maintaining its
obligation to make any such Loan

 

37



--------------------------------------------------------------------------------

(including, without limitation, pursuant to any conversion of any Borrowing
denominated in an Agreed Currency into a Borrowing denominated in any other
Agreed Currency) or to increase the cost to such Lender or the Issuing Bank of
participating in, issuing or maintaining any Letter of Credit (including,
without limitation, pursuant to any conversion of any Borrowing denominated in
an Agreed Currency into a Borrowing denominated in any other Agreed Currency) or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder, whether of principal, interest or otherwise (including,
without limitation, pursuant to any conversion of any Borrowing denominated in
an Agreed Currency into a Borrowing denominated in any other Agreed Currency),
then the Borrower will pay to such Lender or the Issuing Bank, as the case may
be, such additional amount or amounts as will compensate such Lender or the
Issuing Bank, as the case may be, for such additional costs incurred or
reduction suffered.

(b)  If any Lender or the Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the Issuing Bank’s capital or on the capital of
such Lender’s or the Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a level
below that which such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Bank’s policies and the policies
of such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.

(c)  A certificate of a Lender or the Issuing Bank setting forth in reasonable
detail the basis for such demand and the amount or amounts (including a
reasonably detailed calculation thereof) necessary to compensate such Lender or
the Issuing Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section shall be delivered to the Borrower and
shall be conclusive absent manifest error. The Borrower shall pay such Lender or
the Issuing Bank, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.

(d)  Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.

SECTION 2.16.  Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable

 

38



--------------------------------------------------------------------------------

thereto (including as a result of an Event of Default or as a result of any
prepayment pursuant to Section 2.11), (b) the conversion of any Eurocurrency
Loan other than on the last day of the Interest Period applicable thereto,
(c) the failure to borrow, convert, continue or prepay any Eurocurrency Loan on
the date specified in any notice delivered pursuant hereto (regardless of
whether such notice may be revoked under Section 2.11(b) and is revoked in
accordance therewith) or (d) the assignment of any Eurocurrency Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.19, then, in any such event, the
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event (including, without limitation, any loss, cost and
expense incurred by reason of the liquidation, reemployment of deposits or other
funds required by such Lender to fund its Eurocurrency Loans but excluding loss
of margin). A certificate of any Lender setting forth in reasonable detail any
amount or amounts (including the calculation thereof) that such Lender is
entitled to receive pursuant to this Section shall be delivered to the Borrower
and shall be conclusive absent manifest error. The Borrower shall pay such
Lender the amount shown as due on any such certificate within ten (10) days
after receipt thereof.

SECTION 2.17.  Taxes.  (a)    Any and all payments by or on account of any
obligation of the Borrower hereunder shall be made free and clear of and without
deduction for any Indemnified Taxes or Other Taxes; provided that if the
Borrower shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
Issuing Bank (as the case may be) receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Borrower shall make
such deductions and (iii) the Borrower shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.

(b)  In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c)  The Borrower shall indemnify the Administrative Agent, each Lender and the
Issuing Bank, within ten (10) days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes paid by the Administrative Agent,
such Lender or the Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrower hereunder (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate setting forth in
reasonable detail the amount of such payment or liability (including the
calculation thereof) delivered to the Borrower by a Lender or the Issuing Bank,
or by the Administrative Agent on its own behalf or on behalf of a Lender or the
Issuing Bank, shall be conclusive absent manifest error. Notwithstanding the
foregoing, the Borrower shall not be required to compensate the Administrative
Agent, any Lender or the Issuing Bank pursuant to this Section for any
Indemnified Taxes or Other Taxes incurred more than 270 days prior to the date
that the Administrative Agent, such Lender or the Issuing Bank, as the case may
be, notifies the Borrower of its claim for indemnification and of the
Administrative Agent’s, such Lender’s or the Issuing Bank’s, as the case may be,
intention to claim compensation therefor; provided

 

39



--------------------------------------------------------------------------------

that, if the event or circumstance giving rise to such Indemnified Taxes or
Other Taxes is retroactive, then the 270-day period referred to above shall be
extended to include the period of retroactive effect thereof.

(d)  As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower to a Governmental Authority, the Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e)  Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate.

(f)  If the Administrative Agent or a Lender determines, in its sole discretion,
that it has received a refund of any Taxes or Other Taxes as to which it has
been indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 2.17, it shall pay over such refund
to the Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section 2.17 with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent or such Lender and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided, that the Borrower, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This Section shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.

SECTION 2.18.  Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a)  The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to
(i) in the case of payments denominated in Dollars, 3:00 p.m., New York City
time and (ii) in the case of payments denominated in a Foreign Currency, 3:00
p.m., Local Time, in the city of the Administrative Agent’s Eurocurrency Payment
Office for such currency, in each case on the date when due, in immediately
available funds, without set-off or counterclaim, or in the case of
reimbursements of LC Disbursements, as prescribed in Section 2.06. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made (i) in the same currency in which the applicable Credit Event was
made (or where

 

40



--------------------------------------------------------------------------------

such currency has been converted to euro, in euro) and (ii) to the
Administrative Agent at its offices at 270 Park Avenue, New York, New York 10017
or, in the case of a Credit Event denominated in a Foreign Currency, the
Administrative Agent’s Eurocurrency Payment Office for such currency, except
payments to be made directly to the Issuing Bank or Swingline Lender as
expressly provided herein and except that payments pursuant to Sections 2.15,
2.16, 2.17 and 9.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments denominated in the same
currency received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
Notwithstanding the foregoing provisions of this Section, if, after the making
of any Credit Event in any Foreign Currency, currency control or exchange
regulations are imposed in the country which issues such currency with the
result that the type of currency in which the Credit Event was made (the
“Original Currency”) no longer exists or the Borrower is not able to make
payment to the Administrative Agent for the account of the Lenders in such
Original Currency, then all payments to be made by the Borrower hereunder in
such currency shall instead be made when due in Dollars in an amount equal to
the Dollar Amount (as of the date of repayment) of such payment due, it being
the intention of the parties hereto that the Borrower takes all risks of the
imposition of any such currency control or exchange regulations.

(b)  If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

(c)  If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements

 

41



--------------------------------------------------------------------------------

and Swingline Loans to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

(d)  Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be, the amount due. In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or the Issuing Bank, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation (including without limitation the Overnight Foreign Currency Rate
in the case of Loans denominated in a Foreign Currency).

(e)  If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(d) or 9.03(c), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

SECTION 2.19.  Mitigation Obligations; Replacement of Lenders.  (a)    If any
Lender requests compensation under Section 2.15, or if the Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.15 or 2.17, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

(b)  If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or if any
Lender defaults in its obligation to fund Loans hereunder, or if any Lender
fails to grant a consent in connection with any proposed amendment, waiver or
other modification of the provisions of this Agreement as contemplated by
Section 9.02 but the consent of the Required Lenders is obtained, then, in each
case, the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative

 

42



--------------------------------------------------------------------------------

Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights and obligations under the Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that (i) the Borrower shall have
received the prior written consent of the Administrative Agent, which consent
shall not unreasonably be withheld, (ii) such Lender shall have received payment
of an amount equal to the outstanding principal of its Loans and participations
in LC Disbursements and Swingline Loans, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder, from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.

SECTION 2.20.  Expansion Option.    The Borrower may from time to time elect to
increase the Commitments in a minimum amount of $25,000,000 so long as, after
giving effect thereto, the aggregate amount of the Commitments does not exceed
$750,000,000. The Borrower may arrange for any such increase to be provided by
one or more Lenders (each Lender so agreeing to an increase in its Commitment,
an “Increasing Lender”), or by one or more new banks, financial institutions or
other entities (each such new bank, financial institution or other entity, an
“Augmenting Lender”), to increase their existing Commitments, or extend
Commitments, as the case may be; provided that (i) each Augmenting Lender, shall
be subject to the approval of the Borrower and the Administrative Agent and
(ii) (x) in the case of an Increasing Lender, the Borrower and such Increasing
Lender execute an agreement substantially in the form of Exhibit C hereto, and
(y) in the case of an Augmenting Lender, the Borrower and such Augmenting Lender
execute an agreement substantially in the form of Exhibit D hereto. Increases
and new Commitments created pursuant to this Section 2.20 shall become effective
on the date agreed by the Borrower, the Administrative Agent and the relevant
Increasing Lenders or Augmenting Lenders and the Administrative Agent shall
notify each Lender thereof. Notwithstanding the foregoing, no increase in the
Commitments (or in the Commitment of any Lender), shall become effective under
this paragraph unless, (i) on the proposed date of the effectiveness of such
increase, the conditions set forth in paragraphs (a) and (b) of Section 4.02
shall be satisfied or waived by the Required Lenders and the Administrative
Agent shall have received a certificate to that effect dated such date and
executed by a Financial Officer of the Borrower, (ii) the Administrative Agent
shall have received documents consistent with those delivered on the Effective
Date as to the corporate power and authority of the Borrower to borrow hereunder
after giving effect to such increase and (iii) the Borrower and its Subsidiaries
shall be in compliance, calculated on a pro forma basis reasonably acceptable to
the Administrative Agent, with the covenants contained in Section 6.09. On the
effective date of any increase in the Commitments, (i) each relevant Increasing
Lender and Augmenting Lender shall make available to the Administrative Agent
such amounts in immediately available funds as the Administrative Agent shall
determine, for the benefit of the other Lenders, as being required in order to
cause, after giving effect to such increase and the use of such amounts to make
payments to such other Lenders, each Lender’s portion of the outstanding
Revolving Loans of all the Lenders to equal its Applicable Percentage of such
outstanding Revolving Loans, and (ii) the

 

43



--------------------------------------------------------------------------------

Borrower shall be deemed to have repaid and reborrowed all outstanding Revolving
Loans as of the date of any increase in the Commitments (with such reborrowing
to consist of the Types of Revolving Loans, with related Interest Periods if
applicable, specified in a notice delivered by the Borrower in accordance with
the requirements of Section 2.03). The deemed payments made pursuant to clause
(ii) of the immediately preceding sentence shall be accompanied by payment of
all accrued interest on the amount prepaid and, in respect of each Eurocurrency
Loan, shall be subject to indemnification by the Borrower pursuant to the
provisions of Section 2.16 if the deemed payment occurs other than on the last
day of the related Interest Periods.

SECTION 2.21.  Market Disruption.      Notwithstanding the satisfaction of all
conditions referred to in Article II and Article IV with respect to any
Borrowing to be effected in any Foreign Currency, if (i) there shall occur on or
prior to the date of such Borrowing any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which would in the reasonable opinion of the Administrative
Agent, the Issuing Bank (if such Credit Event is a Letter of Credit) or the
Required Lenders make it impracticable for the applicable Eurocurrency
Borrowings or Letters of Credit comprising such Credit Event to be denominated
in the Agreed Currency specified by the Borrower or (ii) an Equivalent Amount of
such currency is not readily calculable, then the Administrative Agent shall
forthwith give notice thereof to the Borrower, the Lenders and, if such Credit
Event is a Letter of Credit, the Issuing Bank, and such Credit Events shall not
be denominated in such Agreed Currency but shall be made on the date of such
Credit Event in Dollars, (a) if such Credit Event is a Borrowing, in an
aggregate principal amount equal to the Dollar Amount of the aggregate principal
amount specified in the related Borrowing Request or Interest Election Request,
as the case may be, as ABR Loans, unless the Borrower notifies the
Administrative Agent at least one (1) Business Day before such date that (i) it
elects not to borrow on such date or (ii) it elects to borrow on such date in a
different Agreed Currency in which the denomination of such Loans would, in the
reasonable opinion of the Administrative Agent and the Required Lenders, be
practicable and in an aggregate principal amount equal to the Dollar Amount of
the aggregate principal amount specified in the related Borrowing Request or
Interest Election Request, as the case may be, or (b) if such Credit Event is a
Letter of Credit, in a face amount equal to the Dollar Amount of the face amount
specified in the related request or application for such Letter of Credit,
unless the Borrower notifies the Administrative Agent at least one (1) Business
Day before such date that (i) it elects not to request the issuance of such
Letter of Credit on such date or (ii) it elects to have such Letter of Credit
issued on such date in a different Agreed Currency in which the denomination of
such Letter of Credit would in the reasonable opinion of the Issuing Bank, the
Administrative Agent and the Required Lenders be practicable and in face amount
equal to the Dollar Amount of the face amount specified in the related request
or application for such Letter of Credit, as the case may be.

SECTION 2.22.  Judgment Currency.      If for the purposes of obtaining judgment
in any court it is necessary to convert a sum due from the Borrower hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non appealable judgment is given. The obligations of the Borrower in
respect of any sum due to any Lender or

 

44



--------------------------------------------------------------------------------

the Administrative Agent hereunder shall, notwithstanding any judgment in a
currency other than the specified currency, be discharged only to the extent
that on the Business Day following receipt by such Lender or the Administrative
Agent (as the case may be) of any sum adjudged to be so due in such other
currency such Lender or the Administrative Agent (as the case may be) may in
accordance with normal, reasonable banking procedures purchase the specified
currency with such other currency. If the amount of the specified currency so
purchased is less than the sum originally due to such Lender or the
Administrative Agent, as the case may be, in the specified currency, the
Borrower agrees, to the fullest extent that it may effectively do so, as a
separate obligation and notwithstanding any such judgment, to indemnify such
Lender or the Administrative Agent, as the case may be, against such loss, and
if the amount of the specified currency so purchased exceeds (a) the sum
originally due to any Lender or the Administrative Agent, as the case may be, in
the specified currency and (b) any amounts shared with other Lenders as a result
of allocations of such excess as a disproportionate payment to such Lender under
Section 2.18, such Lender or the Administrative Agent, as the case may be,
agrees to remit such excess to the Borrower.

SECTION 2.23.  Designated Senior Debt.      The Borrower hereby designates all
Obligations now or hereinafter incurred or otherwise outstanding under the Loan
Documents to be “Designated Senior Debt,” as defined in the Convertible
Subordinated Note Agreement. The Borrower hereby agrees that the Obligations
shall at all times constitute senior indebtedness and designated senior
indebtedness which is entitled to the benefits of the subordination provisions
of all outstanding Subordinated Indebtedness, including, but not limited to, the
Convertible Subordinated Indebtedness.

ARTICLE III

Representations and Warranties

The Borrower represents and warrants to the Lenders that:

SECTION 3.01.  Organization; Powers; Subsidiaries.    Each of the Borrower and
its Subsidiaries is duly organized, validly existing and in good standing (to
the extent such concept is applicable in the relevant jurisdiction) under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing (to the extent such concept is applicable) in, every
jurisdiction where such qualification is required. As of the date hereof,
Schedule 3.01 to the Disclosure Letter identifies each Subsidiary, if such
Subsidiary is a Material Domestic Subsidiary, the jurisdiction of its
incorporation or organization, as the case may be, the percentage of issued and
outstanding shares of each class of its capital stock or other equity interests
owned by the Borrower and the other Subsidiaries and, if such percentage is not
100% (excluding directors’ qualifying shares as required by law), a description
of each class issued and outstanding. All of the outstanding shares of capital
stock and other equity interests of each Subsidiary are validly issued and
outstanding and fully paid and nonassessable and all such shares and other
equity interests indicated on Schedule 3.01 to the Disclosure Letter as owned by
the Borrower or another Subsidiary are, as of the date hereof, owned,
beneficially and of record, by the Borrower or any Subsidiary free and clear of
all Liens.

 

45



--------------------------------------------------------------------------------

SECTION 3.02.  Authorization; Enforceability.    The Transactions are within the
Borrower’s corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder action. This Agreement has been duly
executed and delivered by the Borrower and constitutes a legal, valid and
binding obligation of the Borrower, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

SECTION 3.03.  Governmental Approvals; No Conflicts.    The consummation of the
Transactions (a) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority, except such as
have been obtained or made and are in full force and effect, (b) will not
violate any applicable law or regulation or the charter, by-laws or other
organizational documents of the Borrower or any of its Subsidiaries or any order
of any Governmental Authority applicable to the Borrower or any Subsidiary,
(c) will not violate or result in a default under any indenture, material
agreement or other material instrument binding upon the Borrower or any of its
Subsidiaries or its assets, or give rise to a right thereunder to require any
payment to be made by the Borrower or any of its Subsidiaries, and (d) will not
result in the creation or imposition of any Lien on any asset of the Borrower or
any of its Subsidiaries.

SECTION 3.04.  Financial Condition; No Material Adverse Change.  (a)      The
Borrower has heretofore furnished to the Lenders its consolidated balance sheet
and statements of income, stockholders equity and cash flows (i) as of and for
the fiscal year ended January 31, 2006 reported on by Ernst & Young LLP
independent public accountants, and (ii) as of and for the fiscal quarter and
the portion of the fiscal year ended April 30, 2006, certified by its chief
financial officer. Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Borrower and its consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP, subject to year-end audit adjustments and the absence
of footnotes in the case of the statements referred to in clause (ii) above.

(b)  Since January 31, 2006, there has been no material adverse change in the
business, assets, operations or condition, financial or otherwise, of the
Borrower and its Subsidiaries, taken as a whole.

SECTION 3.05.  Properties.  (a)     Each of the Borrower and its Subsidiaries
has good title to, or valid leasehold interests in, all its real and personal
property material to its business, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes. There are no Liens on any
of the real or personal properties of the Borrower or any Subsidiary except for
Liens permitted by Section 6.02.

(b)  Each of the Borrower and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its

 

46



--------------------------------------------------------------------------------

business, and the use thereof by the Borrower and its Subsidiaries does not
infringe upon the rights of any other Person, except for any such infringements
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.06.  Litigation.    (a)     There are no actions, suits, proceedings
or investigations by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of the Borrower, threatened against the Borrower or
any of its Subsidiaries (i) as to which there is a reasonable possibility of an
adverse determination and that, if adversely determined, could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect (other than the Disclosed Matters) or (ii) that involve this Agreement or
the Transactions. There are no labor controversies pending against or, to the
knowledge of the Borrower, threatened against the Borrower or any of its
Subsidiaries (i) which could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect, or (ii) that involve this
Agreement or the Transactions.

(b)  Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in,
or materially increased the likelihood of, a Material Adverse Effect. Neither
the Borrower nor any Subsidiary is party or subject to any law, regulation, rule
or order, or any obligation under any agreement or instrument, that has a
Material Adverse Effect.

SECTION 3.07.  Compliance with Laws and Agreements.    Each of the Borrower and
its Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.08.  Investment and Holding Company Status.    Neither the Borrower
nor any of its Subsidiaries is an “investment company” as defined in, or subject
to regulation under, the Investment Company Act of 1940.

SECTION 3.09.  Taxes.    Each of the Borrower and its Subsidiaries has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves to the extent required in accordance
with GAAP or (b) to the extent that the failure to do so could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.10.  ERISA.    No ERISA Event has occurred or is reasonably expected
to occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.11.  Disclosure.    When taken together with the Borrower’s filings
with the Securities and Exchange Commission, the Borrower has disclosed to the
Lenders all agreements, instruments and corporate or other restrictions to which
it or any of its Subsidiaries

 

47



--------------------------------------------------------------------------------

is subject, and all other matters known to it, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
Neither the Information Memorandum nor any of the other reports, financial
statements, certificates or other information furnished by or on behalf of the
Borrower to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished), when taken together with the
Borrower’s filings with the Securities and Exchange Commission, contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time (it
being recognized that such projected financial information should not be viewed
as facts and that actual results may differ materially from projected results).

SECTION 3.12.  Federal Reserve Regulations.    No part of the proceeds of any
Loan have been used or will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.

SECTION 3.13.  Liens.    There are no Liens on any of the real or personal
properties of the Borrower or any Subsidiary except for Liens permitted by
Section 6.02.

SECTION 3.14.  No Default.    No Default or Event of Default has occurred and is
continuing.

ARTICLE IV

Conditions

SECTION 4.01.  Effective Date.    The obligations of the Lenders to make Loans
and of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

(a)  The Administrative Agent (or its counsel) shall have received from (i) each
party hereto either (A) a counterpart of this Agreement signed on behalf of such
party or (B) written evidence satisfactory to the Administrative Agent (which
may include telecopy or electronic transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement and
(ii) each initial Subsidiary Guarantor, if any, either (A) a counterpart of the
Subsidiary Guaranty signed on behalf of such Subsidiary Guarantor or (B) written
evidence satisfactory to the Administrative Agent (which may include telecopy or
electronic transmission of a signed signature page of the Subsidiary Guaranty)
that such Subsidiary Guarantor has signed a counterpart of the Subsidiary
Guaranty.

(b)  The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Wilson Sonsini Goodrich & Rosati, Professional Corporation, counsel for
the Loan

 

48



--------------------------------------------------------------------------------

Parties, substantially in the form of Exhibit B, and covering such other matters
relating to the Loan Parties, the Loan Documents or the Transactions as the
Required Lenders shall reasonably request. The Borrower hereby requests such
counsel to deliver such opinion.

(c)  The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the initial Loan
Parties, the authorization of the Transactions and any other legal matters
relating to such Loan Parties, the Loan Documents or the Transactions, all in
form and substance satisfactory to the Administrative Agent and its counsel and
as further described in the list of closing documents attached as Exhibit E.

(d)  The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.

(e)  The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Bank to issue Letters of Credit hereunder shall not become effective unless each
of the foregoing conditions is satisfied (or waived pursuant to Section 9.02) at
or prior to 3:00 p.m., New York City time, on the Effective Date (and, in the
event such conditions are not so satisfied or waived, the Commitments shall
terminate at such time).

SECTION 4.02.  Each Credit Event.    The obligation of each Lender to make a
Loan on the occasion of any Borrowing (other than the conversion or continuation
of any Loan), and of the Issuing Bank to issue, amend, renew or extend any
Letter of Credit, is subject to the satisfaction of the following conditions:

(a)  The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct in all material respects on and as of the
date of such Borrowing or the date of issuance, amendment, renewal or extension
of such Letter of Credit, as applicable (except to the extent such
representations or warranties specifically relate to any earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects as of such earlier date).

(b)  At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

(c)  No law or regulation shall prohibit, and no order, judgment or decree of
any Governmental Authority shall enjoin, prohibit or restrain, any Lender from
making the

 

49



--------------------------------------------------------------------------------

requested Loan or the Issuing Bank or any Lender from issuing, renewing,
extending or increasing the face amount of or participating in the Letter of
Credit requested to be issued, renewed, extended or increased.

Each Borrowing (other than the conversion or continuation of any Loan) and each
issuance, amendment, renewal or extension of a Letter of Credit shall be deemed
to constitute a representation and warranty by the Borrower on the date thereof
as to the matters specified in paragraphs (a) and (b) of this Section.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated (or cash
collateralized upon termination of the Commitments prior to the Maturity Date
pursuant to Section 2.09) and all LC Disbursements shall have been reimbursed,
the Borrower covenants and agrees with the Lenders that:

SECTION 5.01.  Financial Statements and Other Information.    The Borrower will
furnish to the Administrative Agent and each Lender:

(a)  As soon as practicable, and in any event within the earlier of (x) the date
on which such financial statements are required to be delivered to the
Securities and Exchange Commission (after giving effect to any extension
permitted pursuant to Rule 12b-25 promulgated under the Securities Exchange Act
of 1934) and (y) ninety (90) days after the end of each fiscal year of the
Borrower, its audited consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by Ernst & Young LLP or other independent
public accountants of recognized national standing (without a “going concern” or
like qualification or exception and without any qualification or exception as to
the scope of such audit) to the effect that such consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied (except as
described therein);

(b)  As soon as practicable, and in any event within the earlier of (x) the date
on which such financial statements are required to be delivered to the
Securities and Exchange Commission (after giving effect to any extension
permitted pursuant to Rule 12b-25 promulgated under the Securities Exchange Act
of 1934)and (y) forty five (45) days after the end of each of the first three
fiscal quarters of each fiscal year of the Borrower, its consolidated balance
sheet and related statements of operations, stockholders’ equity and cash flows
as of the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as

 

50



--------------------------------------------------------------------------------

of the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied (except as
described therein), subject to normal year-end audit adjustments and the absence
of footnotes (which certification requirement shall be satisfied by the
certification provided in Exhibit 31 to the Borrower’s Quarterly Report on Form
10-Q including such financial statement);

(c)  concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Borrower (i) certifying
as to whether a Default has occurred and, if a Default has occurred, specifying
the details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Section 6.09 and (iii) unless otherwise described in the
Borrower’s Annual Report on Form 10-K or Quarterly Report on Form 10-Q
containing such financial statements, stating whether any change in GAAP or in
the application thereof has occurred since the date of the audited financial
statements referred to in Section 3.04 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate;

(d)  promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Subsidiary with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange, or distributed by the Borrower to its
shareholders generally, as the case may be; and

(e)  promptly following any request therefor, subject to Section 5.06, such
other information regarding the operations, business affairs and financial
condition of the Borrower or any Subsidiary, or compliance with the terms of
this Agreement, as the Administrative Agent or any Lender may reasonably
request.

Reports or financial information required to be delivered pursuant to Sections
5.01(a), 5.01(b) or 5.01(d) (to the extent any such financial statements,
reports, proxy statements or other materials are included in materials otherwise
filed with the Securities and Exchange Commission) may be delivered
electronically and if so, shall be deemed to have been delivered on the date on
which the Borrower posts such report or provides a link thereto on the
Borrower’s website on the internet; provided that the Borrower shall provide
paper copies to the Administrative Agent of the compliance certificates required
by Section 5.01(c). Notwithstanding the foregoing, the Borrower shall deliver
paper copies of any financial statement referred to in Section 5.01 to the
Administrative Agent if the Administrative Agent requests the Borrower to
furnish such paper copies until written notice to cease delivering such paper
copies is given by the Administrative Agent.

SECTION 5.02.  Notices of Material Events.    The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice upon obtaining
knowledge of the following:

(a)  the occurrence of any Default;

 

51



--------------------------------------------------------------------------------

(b)  the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against the Borrower or any Subsidiary
thereof that could reasonably be expected to result in a Material Adverse
Effect;

(c)  the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; and

(d)  any other development that results in a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03.  Existence; Conduct of Business.    The Borrower will, and will
cause each of its Subsidiaries to, do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03.

SECTION 5.04.  Payment of Obligations.    The Borrower will, and will cause each
of its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could reasonably be expected to result in a Material Adverse Effect
before the same shall become delinquent or in default, except where (a) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, (b) the Borrower or such Subsidiary has set aside on its books
adequate reserves with respect thereto to the extent required in accordance with
GAAP and (c) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 5.05.  Maintenance of Properties; Insurance.    The Borrower will, and
will cause each of its Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, and (b) maintain, with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations.

SECTION 5.06.  Books and Records; Inspection Rights.    The Borrower will, and
will cause each of its Subsidiaries to, keep proper books of record and account
in a manner sufficient to permit the preparation of financial statements in
accordance with GAAP. The Borrower will, and will cause each of its Subsidiaries
to, permit any representatives designated by the Administrative Agent or any
Lender, upon reasonable prior notice, to visit and inspect its properties, to
examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its officers and independent accountants,
all at such reasonable times and as often as reasonably requested; provided
that, so long as no Default has occurred and is continuing, the Borrower shall
not be required to pay for the costs and expenses associated with

 

52



--------------------------------------------------------------------------------

more than one such visit per year (in the aggregate) by the Administrative Agent
or any Lender. Notwithstanding anything to the contrary in this Section 5.06,
neither the Borrower nor any of its Subsidiaries will be required to disclose,
permit the inspection, examination or making of extracts, or discussion of, any
document, information or other matter that (i) constitutes non-financial trade
secrets or non-financial proprietary information, (ii) in respect of which
disclosure to Administrative Agent or any Lender (or either of their respective
designated representatives) is then prohibited by applicable law or any
agreement binding on the Borrower or any of its Subsidiaries or (iii) is
protected from disclosure by the attorney-client privilege or the attorney work
product privilege.

SECTION 5.07.  Compliance with Laws; Compliance with Agreements.    The Borrower
will, and will cause each of its Subsidiaries to, (i) comply with all laws,
rules, regulations and orders of any Governmental Authority applicable to it or
its property (including without limitation Environmental Laws) and (ii) perform
in all material respects its obligations under material agreements to which it
is a party, in each case except where the failure to do so, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 5.08.  Use of Proceeds and Letters of Credit.    The proceeds of the
Loans will be used only to finance the working capital needs, and for general
corporate purposes, including Permitted Acquisitions and the repayment of
Indebtedness of the Borrower and its Subsidiaries. No part of the proceeds of
any Loan will be used, whether directly or indirectly, for any purpose that
entails a violation of any of the regulations of the Board, including
Regulations T, U and X.

SECTION 5.09.  Subsidiary Guaranty.    As promptly as possible but in any event
within thirty (30) days (or such later date as may be agreed upon by the
Administrative Agent) after any Person becomes a Subsidiary or any Subsidiary
qualifies independently as, or is designated by the Borrower as, a Subsidiary
Guarantor pursuant to the definitions of “Material Domestic Subsidiary” and
“Subsidiary Guarantor”, the Borrower shall provide the Administrative Agent with
written notice thereof setting forth information in reasonable detail describing
the material assets of such Person and shall cause each such Subsidiary which
also qualifies as a Subsidiary Guarantor to deliver to the Administrative Agent
the Subsidiary Guaranty pursuant to which such Subsidiary agrees to be bound by
the terms and provisions of thereof, such Subsidiary Guaranty to be accompanied
by appropriate corporate resolutions, other corporate documentation and legal
opinions in form and substance reasonably satisfactory to the Administrative
Agent and its counsel.

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated (or cash collateralized upon
termination of the Commitments

 

53



--------------------------------------------------------------------------------

prior to the Maturity Date pursuant to Section 2.09) and all LC Disbursements
shall have been reimbursed, the Borrower covenants and agrees with the Lenders
that:

SECTION 6.01.  Indebtedness.    The Borrower will not permit any Subsidiary to
create, incur, assume or permit to exist any Indebtedness, except:

(a)  Indebtedness created under the Loan Documents;

(b)  Indebtedness existing on the date hereof and set forth in Schedule 6.01 of
the Disclosure Letter and extensions, renewals and replacements of any such
Indebtedness with Indebtedness of a similar type that does not increase the
outstanding principal amount thereof;

(c)  Indebtedness of the Borrower to any Subsidiary or any Subsidiary to the
Borrower or any other Subsidiary (provided that the aggregate amount of
Indebtedness of any Loan Party to any Foreign Subsidiary permitted hereunder,
when aggregated with the amount permitted to be sold, transferred, leased or
disposed by a Loan Party to a Foreign Subsidiary under Section 6.03(iv), shall
not exceed $50,000,000 at any time outstanding);

(d)  (i)  Guarantees by any Subsidiary of Indebtedness of the Borrower or
(ii) Guarantees by any Subsidiary of Indebtedness of any other Subsidiary to the
extent such Indebtedness is permitted by this Section 6.01; provided that, with
respect to a guarantee of Subordinated Indebtedness, such guarantee is
subordinated similarly to such Subordinated Indebtedness;

(e)  Indebtedness of any Subsidiary as an account party in respect of trade
letters of credit;

(f)  Indebtedness of any Subsidiary incurred pursuant to Permitted Receivables
Facilities; provided that the Attributable Receivables Indebtedness thereunder
shall not exceed an aggregate amount of $100,000,000 at any time outstanding;

(g)  Indebtedness arising in connection with Swap Agreements permitted by
Section 6.05;

(h)  Indebtedness of any Person that becomes a Subsidiary after the date hereof
and Indebtedness of any Person assumed by the Borrower or any Subsidiary in
connection with the acquisition by the Borrower or a Subsidiary of any assets of
such Person in a transaction permitted under Section 6.03; provided that
(A) such Indebtedness exists at the time such Person becomes a Subsidiary and is
not created in contemplation of or in connection with such Person becoming a
Subsidiary or the acquisition of such assets and (B) the Borrower and its
Subsidiaries are in pro forma compliance after giving effect to such
Indebtedness with the covenants contained in Section 6.09;

(i)  to the extent constituting Indebtedness, customary indemnification and
purchase price adjustments or similar obligations incurred in connection with
acquisitions and dispositions of assets otherwise permitted hereunder;

 

54



--------------------------------------------------------------------------------

(j)  Indebtedness which may be deemed to exist pursuant to any guaranties,
performance, surety, statutory, appeal or similar obligations incurred in the
ordinary course of business; and

(k)  Indebtedness of any of its Subsidiaries not otherwise permitted by this
Section 6.01 so long as the Borrower is in compliance, on a pro forma basis
after giving effect to the incurrence of such Indebtedness, with the financial
covenants contained in Section 6.09; provided that the aggregate outstanding
principal amount of Indebtedness permitted by this clause (k) shall not in the
aggregate exceed $50,000,000 at any time to the extent constituting
(x) Indebtedness of any Subsidiary secured by a Lien on any asset of the
Borrower or any Subsidiary or (y) Indebtedness of any Subsidiary which is not a
Subsidiary Guarantor.

SECTION 6.02.  Liens.    The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:

(a)  Permitted Encumbrances;

(b)  any Lien on any property or asset of the Borrower or any Subsidiary
existing on the date hereof and set forth in Schedule 6.02 to the Disclosure
Letter; provided that (i) such Lien shall not apply to any other property or
asset of the Borrower or any Subsidiary and (ii) such Lien shall secure only
those obligations which it secures on the date hereof and extensions, renewals
and replacements thereof that do not increase the outstanding principal amount
thereof;

(c)  any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Borrower or any Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be, and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;

(d)  customary bankers’ Liens and rights of setoff arising by operation of law
and incurred on deposits made in the ordinary course of business;

(e)  Liens in connection with or to secure Indebtedness arising under Permitted
Receivables Facilities;

(f)  Liens in connection with Indebtedness permitted by sub-clause (x) of clause
(k) of Section 6.01;

(g)  Liens pursuant to any Loan Document; and

 

55



--------------------------------------------------------------------------------

(h)  Liens not otherwise permitted by this Section 6.02 so long as neither
(i) the aggregate outstanding principal amount of the obligations secured
thereby nor (ii) the aggregate fair market value (determined as of the date such
Lien is incurred) of the assets of the Borrower subject to such Liens exceeds
$25,000,000 at any time.

SECTION 6.03.  Fundamental Changes.    (a)      The Borrower will not, and will
not permit any Subsidiary to, merge into or consolidate with any other Person,
or permit any other Person to merge into or consolidate with it, or sell,
transfer, lease or otherwise dispose of (in one transaction or in a series of
transactions) all or any substantial part of its assets, or all or substantially
all of the Equity Interests of any of its Subsidiaries (in each case, whether
now owned or hereafter acquired), or liquidate or dissolve, except that, if at
the time thereof and immediately after giving effect thereto no Default shall
have occurred and be continuing:

(i)  the Borrower and its Subsidiaries may enter into and consummate Permitted
Acquisitions;

(ii)  any Person may merge into the Borrower in a transaction in which the
Borrower is the surviving corporation;

(iii)  any Subsidiary may merge into any Subsidiary or the Borrower (provided
that any such merger involving the Borrower must result in the Borrower as the
surviving entity and any such merger involving a Subsidiary Guarantor must
result in a Subsidiary Guarantor as the surviving entity);

(iv)  the Borrower or any Subsidiary may sell, transfer, lease or otherwise
dispose of its assets to the Borrower or to any other Subsidiary (provided that
the aggregate amount permitted to be sold, transferred, leased or disposed
hereunder by a Loan Party to a Foreign Subsidiary, when aggregated with the
amount of Indebtedness of any Loan Party to any Foreign Subsidiary permitted
under Section 6.01(c), shall not exceed $50,000,000 at any time outstanding);

(v)  the Borrower or any Subsidiary may sell Receivables under Permitted
Receivables Facilities (subject to the limitation that the Attributable
Receivables Indebtedness thereunder shall not exceed an aggregate amount of
$100,000,000);

(vi)  any Subsidiary may liquidate or dissolve if the Borrower determines in
good faith that such liquidation or dissolution is in the best interests of the
Borrower and is not materially disadvantageous to the Lenders;

(vii)  the Borrower or any Subsidiary may grant Liens permitted by Section 6.02;
and

(viii)  the Borrower or any Subsidiary may sell, transfer, lease or otherwise
dispose of its assets so long as the assets sold or disposed in any fiscal year
do not exceed, in the aggregate, 10% of Consolidated Tangible Assets (determined
as of the end of the preceding fiscal year of the Borrower).

 

56



--------------------------------------------------------------------------------

(b)  The Borrower will not, and will not permit any of its Subsidiaries to,
engage to any material extent in any business other than businesses of the type
conducted by the Borrower and its Subsidiaries on the date of execution of this
Agreement and businesses reasonably related, complementary or incidental
thereto.

SECTION 6.04.  Intentionally Omitted.

SECTION 6.05.  Swap Agreements.    The Borrower will not, and will not permit
any of its Subsidiaries to, enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which the Borrower or any
Subsidiary has actual exposure (other than those in respect of Equity Interests
of the Borrower or any of its Subsidiaries), and (b) Swap Agreements entered
into in order to effectively cap, collar or exchange interest rates (from fixed
to floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of the Borrower or
any Subsidiary.

SECTION 6.06.  Transactions with Affiliates.    The Borrower will not, and will
not permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Borrower or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties and
(b) transactions between or among the Borrower and any Subsidiary or between or
among any Subsidiaries not involving any other Affiliate, (c) any Restricted
Payment permitted by Section 6.07, (d) reasonable and customary fees (including
reimbursement of out-of-pocket expenses) paid to members of the board of
directors (or similar governing body) of the Borrower or any Subsidiary,
(e) indemnification agreements or arrangements, compensation arrangements and
benefit plans for officers and other employees of the Borrower and the
Subsidiaries entered into or maintained or established in the ordinary course of
business, (f) transactions approved by a majority of the disinterested members
of the board of directors of the Borrower or a duly constituted committee
thereof and (g) as contemplated by the Investor Rights Agreement, made as of
September 28, 1995, by and among the Borrower, William T. Coleman III, Alfred S.
Chuang, Edward W. Scott and Warburg, Pincus Ventures L.P.

SECTION 6.07.  Restricted Payments.      The Borrower will not, and will not
permit any of its Subsidiaries to, declare or make directly or indirectly, any
Restricted Payment, except (a) the Borrower may declare and pay dividends with
respect to its Equity Interests payable solely in additional shares of its
common stock, (b) Subsidiaries may declare and pay dividends or make
distributions ratably with respect to their Equity Interests, (c) the Borrower
may make Restricted Payments pursuant to and in accordance with stock option
plans or other benefit plans for management or employees of the Borrower and its
Subsidiaries, (d) the Borrower and the Subsidiaries may make repurchases of
stock from current or former employees, consultants or directors of the Borrower
or any Subsidiary in an aggregate principal amount not to exceed $10,000,000 in
any fiscal year; provided that no Event of Default has occurred and is
continuing or would exist after giving effect to the repurchases, (e) the
Borrower may convert any of its convertible securities into other securities
pursuant to the terms of such convertible securities or otherwise in exchange
therefor, and may make payments in cash for any fractional shares issuable upon
conversion of such convertible securities, (f) the Borrower may

 

57



--------------------------------------------------------------------------------

pay cash in lieu of fractional shares, (g) in connection with any acquisition
permitted by Section 6.04, the Borrower may (A) receive or accept the return to
the Borrower or any Subsidiary of any Equity Interests of the Borrower or any
Subsidiary constituting a portion of the purchase price in settlement of
indemnification claims or (B) make payments or distributions to dissenting
shareholders pursuant to applicable law, (h) acquisitions of Equity Interests of
the Borrower in connection with the exercise of stock options or stock
appreciation rights by way of cashless exercise or in connection with the
satisfaction of withholding tax obligations, (i) the issuance of non-cash rights
pursuant to any stockholder rights plan and the purchase, repurchase, redemption
or other acquisition of any non-cash rights distributed pursuant to any
stockholder rights plan and (j) the Borrower may make any other Restricted
Payment so long as no Default or Event of Default has occurred and is continuing
or would arise after giving effect thereto and the Borrower and the Subsidiaries
are in compliance on a pro forma basis, both before and immediately after giving
effect to such Restricted Payment with the covenants contained in Section 6.09
and the Borrower shall have delivered to the Administrative Agent a certificate
of a Financial Officer of the Borrower to such effect, together with all
relevant financial information requested by the Administrative Agent.

SECTION 6.08.  Restrictive Agreements.      The Borrower will not, and will not
permit any of its Subsidiaries to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon (a) the ability of the Borrower or any Subsidiary to
create, incur or permit to exist any Lien upon any of its property or assets, or
(b) the ability of any Subsidiary to pay dividends or other distributions with
respect to holders of its Equity Interests or to make or repay loans or advances
to the Borrower or any other Subsidiary or to Guarantee Indebtedness of the
Borrower or any other Subsidiary; provided that (i) the foregoing shall not
apply to restrictions and conditions imposed by law or by any Loan Document,
(ii) the foregoing shall not apply to restrictions and conditions existing on
the date hereof identified on Schedule 6.08 to the Disclosure Letter (but shall
apply to any extension or renewal of, or any amendment or modification expanding
the scope of, any such restriction or condition), (iii) the foregoing shall not
apply to customary restrictions and conditions contained in agreements relating
to the sale of a Subsidiary or other property pending such sale, provided such
restrictions and conditions apply only to the Subsidiary or the property that is
to be sold and such sale is permitted hereunder, (iv) the foregoing shall not
apply to customary restrictions and conditions contained in agreements relating
to a Permitted Receivables Facility, (v) clause (a) of the foregoing shall not
apply to restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness, (vi) clause
(a) of the foregoing shall not apply to customary provisions in leases, licenses
and other agreements restricting the assignment thereof, (vii) the foregoing
shall not apply to any restrictions or conditions applicable to any Subsidiary
acquired after the date hereof if such restrictions or conditions existed at the
time the Subsidiary was acquired, were not created in anticipation of such
acquisition and apply solely to such acquired Subsidiary and its subsidiaries,
(viii) the foregoing shall not apply to restrictions in agreements entered into
in connection with the incurrence of Permitted Liens, (ix) the foregoing shall
not apply to customary subrogation waivers in guaranties.

SECTION 6.09.  Financial Covenants.

 

58



--------------------------------------------------------------------------------

(a)  Minimum Interest Coverage Ratio. The Borrower will not permit the ratio
(the “Interest Coverage Ratio”), determined as of the end of each of its fiscal
quarters ending on and after the Effective Date for the period of four
(4) consecutive fiscal quarters ending with the end of such fiscal quarter, of
(i) Consolidated EBITDA minus Consolidated Capital Expenditures to
(ii) Consolidated Interest Expense, all calculated for the Borrower and its
Subsidiaries on a consolidated basis, to be less than 3.00 to 1.00.

(b)  Maximum Leverage Ratio. The Borrower will not permit the ratio (the
“Leverage Ratio”), determined as of the end of each of its fiscal quarters
ending on and after the Effective Date, of (i) Consolidated Total Indebtedness
to (ii) Consolidated EBITDA for the period of four (4) consecutive fiscal
quarters ending with the end of such fiscal quarter, all calculated for the
Borrower and its Subsidiaries on a consolidated basis, to be greater than 3.00
to 1.00.

(c)  Minimum Unrestricted Cash. The Borrower will not permit the sum of
unrestricted cash, unrestricted cash equivalents, unrestricted short-term
investments (in each case to the extent characterized as such on the Borrower’s
consolidated balance sheet) and other unrestricted investments made by the
Borrower in accordance with such written policies as are approved by the
Borrower’s board of directors from time to time (copies of which shall be
provided to the Administrative Agent), in each case, held by the Borrower and
its Subsidiaries at any time and available for general corporate purposes, at
the end of each fiscal quarter of the Borrower, to be less than $500,000,000.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a)  the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b)  the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of three (3) Business
Days;

(c)  any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with this Agreement or any other
Loan Document or any amendment or modification thereof or waiver thereunder, or
in any report, certificate, financial statement or other document furnished
pursuant to or in connection with this Agreement or any other Loan Document or
any amendment or modification thereof or waiver thereunder, shall prove to have
been incorrect in any material respect when made or deemed made;

 

59



--------------------------------------------------------------------------------

(d)  (i)  the Borrower shall fail to observe or perform any covenant, condition
or agreement contained in Section 5.02, 5.03 (with respect to the Borrower’s
existence), 5.08 or 5.09 or in Article VI or (ii) any Loan Document shall for
any reason not be or shall cease to be in full force and effect (other than in
accordance with its terms) or is declared to be null and void, or the Borrower
or any Subsidiary Guarantor takes any action for the purpose of terminating,
repudiating or rescinding any Loan Document or any of its obligations
thereunder;

(e)  the Borrower or any Subsidiary Guarantor, as applicable, shall fail to
observe or perform any covenant, condition or agreement contained in this
Agreement (other than those specified in clause (a), (b) or (d) of this Article)
or any other Loan Document, and such failure shall continue unremedied for a
period of thirty (30) days after notice thereof from the Administrative Agent to
the Borrower (which notice will be given at the request of any Lender);

(f)  the Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable after giving
effect to any applicable grace period;

(g)  any event or condition occurs and shall continue beyond any applicable
grace period that results in any Material Indebtedness becoming due prior to its
scheduled maturity or that enables or permits the holder or holders of any
Material Indebtedness or any trustee or agent on its or their behalf to cause
any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;

(h)  an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Subsidiary (other than an Immaterial Subsidiary)
or its debts, or of a substantial part of its assets, under any Federal, state
or foreign bankruptcy, insolvency, receivership or similar law now or hereafter
in effect or (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Borrower or any Subsidiary
(other than an Immaterial Subsidiary) or for a substantial part of its assets,
and, in any such case, such proceeding or petition shall continue undismissed
for sixty (60) days or an order or decree approving or ordering any of the
foregoing shall be entered;

(i)  the Borrower or any Subsidiary (other than an Immaterial Subsidiary) shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
Subsidiary (other than an Immaterial Subsidiary) or for a substantial part of
its assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;

 

60



--------------------------------------------------------------------------------

(j)  the Borrower or any Subsidiary (other than an Immaterial Subsidiary) shall
become unable, admit in writing its inability or fail generally to pay its debts
as they become due;

(k)  one or more judgments for the payment of money in an aggregate amount in
excess of $50,000,000 (to the extent not covered by insurance as to which a
creditworthy and unaffiliated insurer has acknowledged coverage) shall be
rendered against the Borrower, any Subsidiary or any combination thereof and the
same shall remain undischarged for a period of thirty (30) consecutive days
during which execution shall not be effectively stayed, or any action shall be
legally taken by a judgment creditor to attach or levy upon any assets of the
Borrower or any Subsidiary to enforce any such judgment;

(l)  an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred and
still exist, could reasonably be expected to have a Material Adverse Effect; or

(m)  a Change in Control shall occur;

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder and
under the other Loan Documents, shall become due and payable immediately,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower; and in case of any event with respect to the
Borrower described in clause (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other Obligations
accrued hereunder and under the other Loan Documents, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower.

ARTICLE VIII

The Administrative Agent

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as

 

61



--------------------------------------------------------------------------------

though it were not the Administrative Agent, and such bank and its Affiliates
may accept deposits from, lend money to and generally engage in any kind of
business with the Borrower or any Subsidiary or other Affiliate thereof as if it
were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

62



--------------------------------------------------------------------------------

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Bank, appoint a successor Administrative Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.

None of the Lenders, if any, identified in this Agreement as a Syndication Agent
or Co-Documentation Agent shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such. Without limiting the foregoing, none of such Lenders shall have
or be deemed to have a fiduciary relationship with any Lender. Each Lender
hereby makes the same acknowledgments with respect to the relevant Lenders in
their respective capacities as Syndication Agent or Co-Documentation Agents, as
applicable, as it makes with respect to the Administrative Agent in the
preceding paragraph.

ARTICLE IX

Miscellaneous

SECTION 9.01.  Notices.    (a)      Except in the case of notices and other
communications expressly permitted to be given by telephone or electronic mail
(and subject to

 

63



--------------------------------------------------------------------------------

paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(i)  if to the Borrower, to it at 2315 North First Street, San Jose, California
95131, Attention of Treasurer (Telecopy No. (408) 570-8982; Telephone No.
(408) 570-8000);

(ii)  if to the Administrative Agent, to (A) in the case of Borrowings
denominated in Dollars, JPMorgan Chase Bank, National Association, Loan and
Agency Services Group, 10 South Dearborn, 19th Floor, Chicago, Illinois 60603,
Attention of Mi Y. Kim (Telecopy No. (312) 385-7098) and (B) in the case of
Borrowings denominated in Agreed Currencies other than Dollars, JPMorgan Europe
Limited, 125 London Wall, London EC2Y 5AJ, Attention of Steve Clarke (Telecopy
No. 011 44 20 7777 2360), and in each case with a copy to JPMorgan Chase Bank,
National Association, 277 Park Avenue, 14th Floor, New York 10172, Attention of
Carl J. Marzorati (Telecopy No. (646) 534-0834);

(iii)  if to the Issuing Bank, to it at JPMorgan Chase Bank, National
Association, Loan and Agency Services Group, 10 South Dearborn, 19th Floor,
Chicago, Illinois 60603, Attention of Mi Y. Kim (Telecopy No. (312) 385-7098),
with a copy to JPMorgan Chase Bank, National Association, 277 Park Avenue, 14th
Floor, New York 10172, Attention of Carl J. Marzorati (Telecopy No.
(646) 534-0834);

(iv)  if to the Swingline Lender, to it at JPMorgan Chase Bank, National
Association, Loan and Agency Services Group, 10 South Dearborn, 19th Floor,
Chicago, Illinois 60603, Attention of Mi Y. Kim (Telecopy No. (312) 385-7098),
with a copy to JPMorgan Chase Bank, National Association, 277 Park Avenue, 14th
Floor, New York 10172, Attention of Carl J. Marzorati (Telecopy No.
(646) 534-0834); and

(v)  if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

(b)  Notwithstanding anything contained in this Agreement to the contrary, any
notices or other communications to the Lenders or the Administrative Agent
hereunder to be delivered or furnished by electronic communications shall be
pursuant to procedures approved by the Administrative Agent; provided that
electronic communications shall not apply to notices pursuant to Article II
unless otherwise agreed by the Administrative Agent and the applicable Lender.
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

(c)  Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

 

64



--------------------------------------------------------------------------------

SECTION 9.02.  Waivers; Amendments.  (a)      No failure or delay by the
Administrative Agent, the Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Bank and the Lenders hereunder and under the other Loan Documents are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of this Agreement or consent to any departure by the
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time.

(b)  Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender affected thereby,
(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender affected thereby, (iv) change Section 2.18(b) or (c) in a manner
that would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (v) change any of the provisions of this Section
or the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to waive, amend or modify any
rights hereunder or make any determination or grant any consent hereunder
without the written consent of each Lender or (vi) release all or substantially
all of the Subsidiary Guarantors from their obligations under the Subsidiary
Guaranty without the written consent of each Lender; provided further that no
such agreement shall amend, modify or otherwise affect the rights or duties of
the Administrative Agent, the Issuing Bank or the Swingline Lender hereunder
without the prior written consent of the Administrative Agent, the Issuing Bank
or the Swingline Lender, as the case may be.

SECTION 9.03.  Expenses; Indemnity; Damage Waiver.  (a)      The Borrower shall
pay (i) all reasonable out-of-pocket expenses incurred by the Administrative
Agent and its Affiliates, including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent, in connection with the
syndication of the credit facilities provided for herein, the preparation and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all

 

65



--------------------------------------------------------------------------------

out-of-pocket expenses incurred by the Administrative Agent, the Issuing Bank or
any Lender, including the fees, charges and disbursements of any counsel for the
Administrative Agent, the Issuing Bank or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement,
including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

(b)  The Borrower shall indemnify the Administrative Agent, the Issuing Bank and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including the fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement or any
agreement or instrument contemplated hereby, the performance by the parties
hereto of their respective obligations hereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
the Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee.

(c)  To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, the Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, the Issuing Bank or the Swingline Lender, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount (it being understood that the Borrower’s failure to pay any such
amount shall not relieve the Borrower of any default in the payment thereof);
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, the Issuing Bank or the Swingline Lender in
its capacity as such.

(d)  To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the Transactions, any Loan or Letter of Credit or the use of
the proceeds thereof.

 

66



--------------------------------------------------------------------------------

(e)  All amounts due under this Section shall be payable not later than thirty
(30) days after written demand therefor.

SECTION 9.04.  Successors and Assigns.  (a)      The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby (including any
Affiliate of the Issuing Bank that issues any Letter of Credit), except that
(i) the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Issuing Bank and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.

(b)(i)     Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld) of:

(A)  the Borrower, provided that no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other assignee;

(B)  the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund; and

(C)  the Issuing Bank, provided that no consent of the Issuing Bank shall be
required for an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund.

(ii)  Assignments shall be subject to the following additional conditions:

(A)  except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;

 

67



--------------------------------------------------------------------------------

(B)  each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(C)  the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

(D)  the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

(iii)  Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 9.03 with respect to Loans made prior to the date of the
Assignment and Assumption). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv)  The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, absent manifest error, and the Borrower, the Administrative Agent,
the Issuing Bank and the Lenders may treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, the Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

68



--------------------------------------------------------------------------------

(v)  Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05(c), 2.06(d) or (e),
2.07(b), 2.18(d) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

(c)        (i)        Any Lender may, without the consent of the Borrower, the
Administrative Agent, the Issuing Bank or the Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent, the Issuing Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Subject to paragraph (c)(ii) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.18(c) as though it were a Lender.

(ii)        A Participant shall not be entitled to receive any greater payment
under Section 2.15 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.17 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.17(e) as
though it were a Lender.

(d)         Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

69



--------------------------------------------------------------------------------

SECTION 9.05.  Survival.    All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or
terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article
VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any other Loan Document or
any provision hereof or thereof.

SECTION 9.06.  Counterparts; Integration; Effectiveness.    This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy shall be effective as delivery
of a manually executed counterpart of this Agreement.

SECTION 9.07.  Severability.    Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.08.  Right of Setoff.    If an Event of Default shall have occurred
and be continuing, each Lender and each of its Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final and in whatever currency denominated) at any time held and
other obligations at any time owing by such Lender or Affiliate to or for the
credit or the account of the Borrower against any of and all the obligations of
the Borrower now

 

70



--------------------------------------------------------------------------------

or hereafter existing under this Agreement held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement and
although such obligations may be unmatured. The rights of each Lender under this
Section are in addition to other rights and remedies (including other rights of
setoff) which such Lender may have.

SECTION 9.09.  Governing Law; Jurisdiction; Consent to Service of
Process.    (a)        This Agreement shall be construed in accordance with and
governed by the law of the State of New York.

(b)  The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment arising out of or relating to this
Agreement, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent, the Issuing Bank or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement against the Borrower
or its properties in the courts of any jurisdiction.

(c)  The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d)  Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 9.10.  WAIVER OF JURY TRIAL.        EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

 

71



--------------------------------------------------------------------------------

SECTION 9.11.  Headings.    Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12.  Confidentiality.    Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) on a need to
know basis to its and its Affiliates’ directors, officers, employees and agents,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority, (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, the Issuing Bank or any
Lender on a nonconfidential basis from a source other than the Borrower. For the
purposes of this Section, “Information” means all information received from the
Borrower relating to the Borrower, its Subsidiaries or its or their business,
other than any such information that is available to the Administrative Agent,
the Issuing Bank or any Lender on a nonconfidential basis prior to disclosure by
the Borrower; provided that, in the case of information received from the
Borrower after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

SECTION 9.13.  USA PATRIOT Act.    Each Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) hereby notifies the Borrower that pursuant to
the requirements of the Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with the Act.

[Signature Pages Follow]

 

72



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

   BEA SYSTEMS, INC.       By   

 

         Name:          Title:      

JPMORGAN CHASE BANK, NATIONAL

ASSOCIATION, individually as a Lender, as

the Swingline Lender, as the Issuing Bank and

as Administrative Agent

      By   

 

         Name:          Title:      

CITICORP USA, INC., individually as a

Lender and as Syndication Agent

      By   

 

         Name:          Title:       [OTHER BANKS],       By   

 

         Name:          Title:   

 

 

Signature Page to Credit Agreement

BEA Systems, Inc.



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

 

LENDER    COMMITMENT JPMORGAN CHASE BANK, NATIONAL ASSOCIATION    $65,000,000
CITICORP USA, INC.    $65,000,000 BANK OF AMERICA, N.A.    $50,000,000 COMERICA
BANK    $50,000,000 DEUTSCHE BANK AG NEW YORK BRANCH    $50,000,000 BNP PARIBAS
   $35,000,000 SUMITOMO MITSUI BANKING CORPORATION    $35,000,000 WELLS FARGO
BANK, N.A.    $35,000,000 HSBC BANK USA, NATIONAL ASSOCIATION    $25,000,000 THE
BANK OF NOVA SCOTIA    $25,000,000 THE NORTHERN TRUST COMPANY    $25,000,000
U.S. BANK NATIONAL ASSOCIATION    $25,000,000 THE BANK OF NEW YORK   
$15,000,000 TOTAL COMMITMENTS    $500,000,000



--------------------------------------------------------------------------------

SCHEDULE 2.02

MANDATORY COST

 

1.

The Mandatory Cost is an addition to the interest rate to compensate Lenders for
the cost of compliance with (a) the requirements of the Bank of England and/or
the Financial Services Authority (or, in either case, any other authority which
replaces all or any of its functions) or (b) the requirements of the European
Central Bank.

 

2.

On the first day of each Interest Period (or as soon as possible thereafter) the
Administrative Agent shall calculate, as a percentage rate, a rate (the
“Associated Costs Rate”) for each Lender, in accordance with the paragraphs set
out below. The Mandatory Cost will be calculated by the Administrative Agent as
a weighted average of the Lenders’ Associated Costs Rates (weighted in
proportion to the percentage participation of each Lender in the relevant Loan)
and will be expressed as a percentage rate per annum.

 

3.

The Associated Costs Rate for any Lender lending from a Facility Office in a
Participating Member State will be the percentage notified by that Lender to the
Administrative Agent. This percentage will be certified by that Lender in its
notice to the Administrative Agent to be its reasonable determination of the
cost (expressed as a percentage of that Lender’s participation in all Loans made
from that Facility Office) of complying with the minimum reserve requirements of
the European Central Bank in respect of loans made from that Facility Office.

 

4.

The Associated Costs Rate for any Lender lending from a Facility Office in the
United Kingdom will be calculated by the Administrative Agent as follows:

 

  (a)

in relation to a Loan in Pounds Sterling:

 

LOGO [g12775img007.jpg]     per cent. per annum

 

  (b)

in relation to a Loan in any currency other than Pounds Sterling:

 

LOGO [g12775img008.jpg]     per cent. per annum.

Where:

 

  A

is the percentage of Eligible Liabilities (assuming these to be in excess of any
stated minimum) which that Lender is from time to time required to maintain as
an interest free cash ratio deposit with the Bank of England to comply with cash
ratio requirements.

 

  B

is the percentage rate of interest (excluding the Applicable Rate and the
Mandatory Cost and, if the Loan is an Unpaid Sum, the additional rate of
interest specified in Section 2.13(c)) payable for the relevant Interest Period
on the Loan.



--------------------------------------------------------------------------------

  C

is the percentage (if any) of Eligible Liabilities which that Lender is required
from time to time to maintain as interest bearing Special Deposits with the Bank
of England.

 

  D

is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

 

  E

is designed to compensate Lenders for amounts payable under the Fees Rules and
is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Reference Banks to the Administrative
Agent pursuant to paragraph 7 below and expressed in pounds per £1,000,000.

 

5.

For the purposes of this Schedule:

 

  (a)

“Eligible Liabilities” and “Special Deposits” have the meanings given to them
from time to time under or pursuant to the Bank of England Act 1998 or (as may
be appropriate) by the Bank of England;

 

  (b)

“Facility Office” means the office or offices notified by a Lender to the
Administrative Agent in writing on or before the date it becomes a Lender (or,
following that date, by not less than five Business Days’ written notice) as the
office or offices through which it will perform its obligations under this
Agreement.

 

  (c)

“Fees Rules” means the rules on periodic fees contained in the FSA Supervision
Manual or such other law or regulation as may be in force from time to time in
respect of the payment of fees for the acceptance of deposits;

 

  (d)

“Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate);

 

  (e)

“Participating Member State” means any member state of the European Union that
adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.

 

  (f)

“Reference Banks” means, in relation to Mandatory Cost, the principal London
offices of JPMorgan Chase Bank, National Association.

 

  (g)

“Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

 

  (h)

“Unpaid Sum” means any sum due and payable but unpaid by any Borrower under the
Loan Documents.

 

6.

In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 per cent. will be included in the formula as 5
and not as 0.05). A negative result obtained by subtracting D from B shall be
taken as zero. The resulting figures shall be rounded to four decimal places.

 

2



--------------------------------------------------------------------------------

7.

If requested by the Administrative Agent, each Reference Bank shall, as soon as
practicable after publication by the Financial Services Authority, supply to the
Administrative Agent, the rate of charge payable by that Reference Bank to the
Financial Services Authority pursuant to the Fees Rules in respect of the
relevant financial year of the Financial Services Authority (calculated for this
purpose by that Reference Bank as being the average of the Fee Tariffs
applicable to that Reference Bank for that financial year) and expressed in
pounds per £1,000,000 of the Tariff Base of that Reference Bank.

 

8.

Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Associated Costs Rate. In particular, but
without limitation, each Lender shall supply the following information on or
prior to the date on which it becomes a Lender:

 

  (i)

the jurisdiction of its Facility Office; and

 

  (j)

any other information that the Administrative Agent may reasonably require for
such purpose.

Each Lender shall promptly notify the Administrative Agent of any change to the
information provided by it pursuant to this paragraph.

 

9.

The percentages of each Lender for the purpose of A and C above and the rates of
charge of each Reference Bank for the purpose of E above shall be determined by
the Administrative Agent based upon the information supplied to it pursuant to
paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Administrative Agent to the contrary, each Lender’s obligations in relation
to cash ratio deposits and Special Deposits are the same as those of a typical
bank from its jurisdiction of incorporation with a Facility Office in the same
jurisdiction as its Facility Office.

 

10.

The Administrative Agent shall have no liability to any person if such
determination results in an Associated Costs Rate which over or under
compensates any Lender and shall be entitled to assume that the information
provided by any Lender or Reference Bank pursuant to paragraphs 3, 7 and 8 above
is true and correct in all respects.

 

11.

The Administrative Agent shall distribute the additional amounts received as a
result of the Mandatory Cost to the Lenders on the basis of the Associated Costs
Rate for each Lender based on the information provided by each Lender and each
Reference Bank pursuant to paragraphs 3, 7 and 8 above.

 

12.

Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Associated Costs Rate or any
amount payable to a Lender shall, in the absence of manifest error, be
conclusive and binding on all parties hereto.

 

13.

The Administrative Agent may from time to time, after consultation with the
Borrower and the relevant Lenders, determine and notify to all parties hereto
any amendments which are required to be made to this Schedule 2.02 in order to
comply with any change in law, regulation or any

 

3



--------------------------------------------------------------------------------

 

requirements from time to time imposed by the Bank of England, the Financial
Services Authority or the European Central Bank (or, in any case, any other
authority which replaces all or any of its functions) and any such determination
shall, in the absence of manifest error, be conclusive and binding on all
parties hereto.

 

4



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.        Assignor:    ___________________________ 2.        Assignee:   
___________________________       [and is an Affiliate/Approved Fund of
[identify Lender]1] 3.        Borrower(s):      BEA Systems,
Inc.                                                  4.   
    Administrative Agent:   

  JPMorgan Chase Bank, National Association, as the administrative agent under

  the Credit Agreement

______________________

1 Select as applicable.



--------------------------------------------------------------------------------

5.        Credit Agreement:      The Credit Agreement dated as of July 31, 2006
among BEA Systems, Inc., the Lenders parties thereto, JPMorgan Chase Bank,
National Association, as Administrative Agent, and the other agents parties
thereto 6.        Assigned Interest:     

 

Aggregate Amount of

Commitment/Loans for all

Lenders

  

Amount of

Commitment/

Loans Assigned

  

Percentage Assigned

of

Commitment/Loans2

$    $    %       $    $    %       $    $    %      

Effective Date:                            , 20       [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:         Title: ASSIGNEE [NAME OF ASSIGNEE] By:  
    Title:

 

 

 

_____________________

2 Set forth, so at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

2



--------------------------------------------------------------------------------

[Consented to and Accepted:]3 JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as
Administrative Agent and Issuing Bank By:    

 

  Title: [Consented to:]4 BEA SYSTEMS, INC. By:  

 

  Title:

 

 

 

_____________________

3 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

4 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 

3



--------------------------------------------------------------------------------

ANNEX I

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1.  Representations and Warranties.

1.1  Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 



--------------------------------------------------------------------------------

2.  Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3.  General Provisions.  This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

2



--------------------------------------------------------------------------------

EXHIBIT B

OPINION OF COUNSEL FOR THE LOAN PARTIES

Attached



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF INCREASING LENDER SUPPLEMENT

INCREASING LENDER SUPPLEMENT, dated                     , 20     (this
“Supplement”), by and among each of the signatories hereto, to the Credit
Agreement, dated as of July 31, 2006 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among BEA
Systems, Inc. (the “Borrower”), the Lenders party thereto and JPMorgan Chase
Bank, National Association, as administrative agent (in such capacity, the
“Administrative Agent”).

W I T N E S S E T H

WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the Borrower has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the aggregate Commitments under the Credit Agreement by
requesting one or more Lenders to increase the amount of its Commitment;

WHEREAS, the Borrower has given notice to the Administrative Agent of its
intention to increase the aggregate Commitments pursuant to such Section 2.20;
and

WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the undersigned
Increasing Lender now desires to increase the amount of its Commitment under the
Credit Agreement by executing and delivering to the Borrower and the
Administrative Agent this Supplement;

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

1.  The undersigned Increasing Lender agrees, subject to the terms and
conditions of the Credit Agreement, that on the date of this Supplement it shall
have its Commitment increased by $[                    ], thereby making the
aggregate amount of its total Commitments equal to $[                    ].

2.  The Borrower hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.

3.  Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

4.  This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

5.  This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

[INSERT NAME OF INCREASING LENDER] By:  

 

Name:   Title:  

Accepted and agreed to as of the date first written above:

 

BEA SYSTEMS, INC. By:  

 

Name:   Title:  

Acknowledged as of the date first written above:

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION

as Administrative Agent

By:  

 

Name:   Title:  

 

 

 

 

2



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF AUGMENTING LENDER SUPPLEMENT

AUGMENTING LENDER SUPPLEMENT, dated                     , 20     (this
“Supplement”), to the Credit Agreement, dated as of July 31, 2006 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among BEA Systems, Inc. (the “Borrower”), the Lenders party thereto
and JPMorgan Chase Bank, National Association, as administrative agent (in such
capacity, the “Administrative Agent”).

W I T N E S S E T H

WHEREAS, the Credit Agreement provides in Section 2.20 thereof that any bank,
financial institution or other entity may extend Commitments under the Credit
Agreement subject to the approval of the Borrower and the Administrative Agent,
by executing and delivering to the Borrower and the Administrative Agent a
supplement to the Credit Agreement in substantially the form of this Supplement;
and

WHEREAS, the undersigned Augmenting Lender was not an original party to the
Agreement but now desires to become a party thereto;

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

1.  The undersigned Augmenting Lender agrees to be bound by the provisions of
the Credit Agreement and agrees that it shall, on the date of this Supplement,
become a Lender for all purposes of the Credit Agreement to the same extent as
if originally a party thereto, with a Commitment of $[                    ].

2.  The undersigned Augmenting Lender (a) represents and warrants that it is
legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and has reviewed such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Supplement; (c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other instrument or document furnished pursuant hereto or thereto;
(d) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto; and (e) agrees that it will
be bound by the provisions of the Credit Agreement and will perform in
accordance with its terms all the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender.



--------------------------------------------------------------------------------

3.   The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:

[                    ]

4.  The Borrower hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.

5.  Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

6.  This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

7.  This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

[remainder of this page intentionally left blank]

 

 

 

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

[INSERT NAME OF AUGMENTING LENDER] By:  

 

Name:   Title:  

Accepted and agreed to as of the date first written above:

 

BEA SYSTEMS, INC. By:  

 

Name:   Title:  

Acknowledged as of the date first written above:

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION

as Administrative Agent

By:  

 

Name:   Title:  

 

 

 

 

3



--------------------------------------------------------------------------------

EXHIBIT E

LIST OF CLOSING DOCUMENTS

BEA SYSTEMS, INC.

CREDIT FACILITIES

July 31, 2006

LIST OF CLOSING DOCUMENTS1

A.        LOAN DOCUMENTS

 

1.

Credit Agreement (the “Credit Agreement”) by and among BEA Systems, Inc., a
Delaware corporation (the “Borrower”), the institutions from time to time
parties thereto as Lenders (the “Lenders”) and JPMorgan Chase Bank, National
Association, in its capacity as Administrative Agent for itself and the other
Lenders (the “Administrative Agent”), evidencing a revolving credit facility to
the Borrower from the Lenders in an initial aggregate principal amount of
$500,000,000.

 

SCHEDULES Schedule 2.01    --    Commitments Schedule 2.02    --    Mandatory
Cost EXHIBITS Exhibit A    --    Form of Assignment and Assumption Exhibit B   
--    Form of Opinion of Loan Parties’ Counsel Exhibit C    --    Form of
Increasing Lender Supplement Exhibit D    --    Form of Augmenting Lender
Supplement Exhibit E    --    List of Closing Documents Exhibit F    --    Form
of Subsidiary Guaranty

 

2.

Disclosure Letter executed by the Borrower in favor of the Administrative Agent
and the Lenders, containing the following Schedules:

 

Schedule 3.01    --    Subsidiaries Schedule 3.06    --    Disclosed Matters
Schedule 6.01    --    Existing Indebtedness

 

--------------------------------------------------------------------------------

1 Each capitalized term used herein and not defined herein shall have the
meaning assigned to such term in the above-defined Credit Agreement. Items
appearing in bold and italics shall be prepared and/or provided by the Borrower
and/or Borrower’s counsel



--------------------------------------------------------------------------------

Schedule 6.02        --        Existing Liens Schedule 6.04        --   
    Existing Investments Schedule 6.08        --        Restrictive Agreements

 

3.

Notes executed by the Borrower in favor of each of the Lenders, if any, which
has requested a note pursuant to Section 2.10(e) of the Credit Agreement.

 

4.

[Intentionally Omitted].

B.        CORPORATE DOCUMENTS

 

5.

Certificate of the Secretary or an Assistant Secretary of each Loan Party
certifying (i) that there have been no changes in the Certificate of
Incorporation or other charter document of such Loan Party, as attached thereto
and as certified as of a recent date by the Secretary of State of the
jurisdiction of its organization, since the date of the certification thereof by
such secretary of state, (ii) the By-Laws or other applicable organizational
document, as attached thereto, of such Loan Party as in effect on the date of
such certification, (iii) resolutions of the Board of Directors or other
governing body of such Loan Party authorizing the execution, delivery and
performance of each Loan Document to which it is a party, and (iv) the names and
true signatures of the incumbent officers of each Loan Party authorized to sign
the Loan Documents to which it is a party, and (in the case of the Borrower)
authorized to request Borrowing or an LC Disbursement under the Credit
Agreement.

 

6.

Good Standing Certificate for each Loan Party from the Secretary of State of the
jurisdiction of its organization.

C.        OPINIONS

 

7.

Opinion of Wilson Sonsini Goodrich & Rosati, P.C., counsel for the Loan Parties.

D.        CLOSING CERTIFICATES AND MISCELLANEOUS

 

8.

A Certificate signed by the President, a Vice President or a Financial Officer
of the Borrower certifying the following: (i) all of the representations and
warranties of the Borrower set forth in the Credit Agreement are true and
correct and (ii) no Default has occurred and is then continuing.

 

9.

Payoff Letter providing evidence reasonably satisfactory to the Administrative
Agent that the credit agreement, dated as of October 12, 2004, to which the
Borrower, certain financial institutions and KeyBank National Association, as
administrative agent, are subject has been terminated (along with all of the
agreements, documents and instruments delivered in connection therewith) and all
Indebtedness owing thereunder has been repaid.

 

 

 

 

2



--------------------------------------------------------------------------------

EXHIBIT F

[FORM OF]

SUBSIDIARY GUARANTY

GUARANTY

THIS GUARANTY (this “Guaranty”) is made as of July 31, 2006, by and among each
of the undersigned (the “Initial Guarantors” and along with any additional
Subsidiaries of the Borrower which become parties to this Guaranty by executing
a supplement hereto in the form attached as Annex I, the “Guarantors”) in favor
of the Administrative Agent, for the ratable benefit of the Holders of
Obligations (as defined below), under the Credit Agreement referred to below.

WITNESSETH

WHEREAS, BEA Systems, Inc., a Delaware corporation (the “Borrower”), the
institutions from time to time parties thereto as lenders (the “Lenders”), and
JPMorgan Chase Bank, National Association, in its capacity as administrative
agent (the “Administrative Agent”), have entered into a certain Credit Agreement
dated as of July 31, 2006 (as the same may be amended, modified, supplemented
and/or restated, and as in effect from time to time, the “Credit Agreement”),
providing, subject to the terms and conditions thereof, for extensions of credit
and other financial accommodations to be made by the Lenders to the Borrower;

WHEREAS, it is a condition precedent to the extensions of credit by the Lenders
under the Credit Agreement that each of the Guarantors (constituting all of the
Subsidiaries of the Borrower required to execute this Guaranty pursuant to
Section 5.09 of the Credit Agreement) execute and deliver this Guaranty, whereby
each of the Guarantors shall guarantee the payment when due of all Obligations;
and

WHEREAS, in consideration of the direct and indirect financial and other support
that the Borrower has provided, and such direct and indirect financial and other
support as the Borrower may in the future provide, to the Guarantors, and in
order to induce the Lenders and the Administrative Agent to enter into the
Credit Agreement, each of the Guarantors is willing to guarantee the Obligations
of the Borrower;

NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

SECTION 1.  Definitions. Terms defined in the Credit Agreement and not otherwise
defined herein have, as used herein, the respective meanings provided for
therein.



--------------------------------------------------------------------------------

SECTION 2.  Representations, Warranties and Covenants.    Each of the Guarantors
represents and warrants (which representations and warranties shall be deemed to
have been renewed at the time of the making, conversion or continuation of any
Loan or issuance of any Letter of Credit) that:

(A)  It is a corporation, partnership or limited liability company duly
incorporated or organized, as the case may be, validly existing and (to the
extent such concept applies to such entity) in good standing under the laws of
its jurisdiction of incorporation, organization or formation and has all
requisite authority to conduct its business in each jurisdiction in which its
business is conducted, except to the extent that the failure to have such
authority could not reasonably be expected to have a Material Adverse Effect.

(B)  It (to the extent applicable) has the requisite power and authority and
legal right to execute and deliver this Guaranty and to perform its obligations
hereunder. The execution and delivery by each Guarantor of this Guaranty and the
performance by each Guarantor of its obligations hereunder have been duly
authorized by all necessary corporate, partnership or limited liability company
action by such Guarantor, and this Guaranty constitutes a legal, valid and
binding obligation of such Guarantor, respectively, enforceable against such
Guarantor, respectively, in accordance with its terms, except as enforceability
may be limited by bankruptcy, insolvency, reorganization and other laws
affecting the enforcement of creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

(C)  Neither the execution and delivery by it of this Guaranty, nor the
consummation by it of the transactions herein contemplated, nor compliance by it
with the provisions hereof will (i) violate any law, rule, regulation, order,
writ, judgment, injunction, decree or award binding on it or its articles or
certificate of incorporation (or equivalent charter documents), limited
liability company or partnership agreement, certificate of partnership, articles
or certificate of organization, by-laws, or operating agreement or other
management agreement, as the case may be, or the provisions of any indenture,
material instrument or material agreement to which the Borrower or any of its
Subsidiaries is a party or is subject, or by which it, or its property, is
bound, or (ii) conflict with, or constitute a default under, or result in, or
require, the creation or imposition of any Lien in, of or on its property
pursuant to the terms of, any such indenture, instrument or agreement (other
than any Loan Document). No order, consent, adjudication, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, or other action in respect of any governmental or public body or
authority, or any subdivision thereof, which has not been obtained by it, is
required to be obtained by it in connection with the execution, delivery and
performance by it of, or the legality, validity, binding effect or
enforceability against it of, this Guaranty.

In addition to the foregoing, each of the Guarantors covenants that, so long as
any Lender has any Commitment outstanding under the Credit Agreement or any
amount payable under the Credit Agreement or any other Guaranteed Obligations
shall remain unpaid, it will, and, if necessary, will enable the Borrower to,
fully comply with those covenants and agreements of the Borrower applicable to
such Guarantor set forth in the Credit Agreement.

 

 

2



--------------------------------------------------------------------------------

SECTION 3.  The Guaranty.    Each of the Guarantors hereby unconditionally
guarantees, jointly with the other Guarantors and severally, the full and
punctual payment and performance when due (whether at stated maturity, upon
acceleration or otherwise) of the Obligations, including, without limitation,
(i) the principal of and interest on each Loan made to the Borrower pursuant to
the Credit Agreement, (ii) any obligations of the Borrower to reimburse LC
Disbursements (“Reimbursement Obligations”), (iii) all obligations of the
Borrower owing to any Lender or any affiliate of any Lender under any Swap
Agreement, (iv) all other amounts payable by the Borrower or any of its
Subsidiaries under the Credit Agreement, any Swap Agreement and the other Loan
Documents and (v) the punctual and faithful performance, keeping, observance,
and fulfillment by the Borrower of all of the agreements, conditions, covenants,
and obligations of the Borrower contained in the Loan Documents (all of the
foregoing being referred to collectively as the “Guaranteed Obligations” and the
holders from time to time of the Guaranteed Obligations being referred to
collectively as the “Holders of Obligations”). Upon (x) the failure by the
Borrower or any of its Affiliates, as applicable, to pay punctually any such
amount or perform such obligation, and (y) such failure continuing beyond any
applicable grace or notice and cure period, each of the Guarantors agrees that
it shall forthwith on demand pay such amount or perform such obligation at the
place and in the manner specified in the Credit Agreement, any Swap Agreement or
the relevant Loan Document, as the case may be. Each of the Guarantors hereby
agrees that this Guaranty is an absolute, irrevocable and unconditional guaranty
of payment and is not a guaranty of collection.

SECTION 4.  Guaranty Unconditional.    The obligations of each of the Guarantors
hereunder shall be unconditional and absolute and, without limiting the
generality of the foregoing, shall not be released, discharged or otherwise
affected by:

(A)  any extension, renewal, settlement, indulgence, compromise, waiver or
release of or with respect to the Guaranteed Obligations or any part thereof or
any agreement relating thereto, or with respect to any obligation of any other
guarantor of any of the Guaranteed Obligations, whether (in any such case) by
operation of law or otherwise, or any failure or omission to enforce any right,
power or remedy with respect to the Guaranteed Obligations or any part thereof
or any agreement relating thereto, or with respect to any obligation of any
other guarantor of any of the Guaranteed Obligations;

(B)  any modification or amendment of or supplement to the Credit Agreement, any
Swap Agreement or any other Loan Document, including, without limitation, any
such amendment which may increase the amount of, or the interest rates
applicable to, any of the Obligations guaranteed hereby;

(C)  any release, surrender, compromise, settlement, waiver, subordination or
modification, with or without consideration, of any collateral securing the
Guaranteed Obligations or any part thereof, any other guaranties with respect to
the Guaranteed Obligations or any part thereof, or any other obligation of any
person or entity with respect to the Guaranteed Obligations or any part thereof,
or any nonperfection or invalidity of any direct or indirect security for the
Guaranteed Obligations;

 

3



--------------------------------------------------------------------------------

(D)    any change in the corporate, partnership or other existence, structure or
ownership of the Borrower or any other guarantor of any of the Guaranteed
Obligations, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting the Borrower or any other guarantor of the Guaranteed
Obligations, or any of their respective assets or any resulting release or
discharge of any obligation of the Borrower or any other guarantor of any of the
Guaranteed Obligations;

(E)    the existence of any claim, setoff or other rights which the Guarantors
may have at any time against the Borrower, any other guarantor of any of the
Guaranteed Obligations, the Administrative Agent, any Holder of Obligations or
any other Person, whether in connection herewith or in connection with any
unrelated transactions; provided that nothing herein shall prevent the assertion
of any such claim by separate suit or compulsory counterclaim;

(F)    the enforceability or validity of the Guaranteed Obligations or any part
thereof or the genuineness, enforceability or validity of any agreement relating
thereto or with respect to any collateral securing the Guaranteed Obligations or
any part thereof, or any other invalidity or unenforceability relating to or
against the Borrower or any other guarantor of any of the Guaranteed
Obligations, for any reason related to the Credit Agreement, any Swap Agreement,
any other Loan Document, or any provision of applicable law, decree, order or
regulation of any jurisdiction purporting to prohibit the payment by the
Borrower or any other guarantor of the Guaranteed Obligations, of any of the
Guaranteed Obligations or otherwise affecting any term of any of the Guaranteed
Obligations;

(G)    the failure of the Administrative Agent to take any steps to perfect and
maintain any security interest in, or to preserve any rights to, any security or
collateral for the Guaranteed Obligations, if any;

(H)    the election by, or on behalf of, any one or more of the Holders of
Obligations, in any proceeding instituted under Chapter 11 of Title 11 of the
United States Code (11 U.S.C. 101 et seq.) (the “Bankruptcy Code”), of the
application of Section 1111(b)(2) of the Bankruptcy Code;

(I)  any borrowing or grant of a security interest by the Borrower, as
debtor-in-possession, under Section 364 of the Bankruptcy Code;

(J)  the disallowance, under Section 502 of the Bankruptcy Code, of all or any
portion of the claims of the Holders of Obligations or the Administrative Agent
for repayment of all or any part of the Guaranteed Obligations;

(K)  the failure of any other guarantor to sign or become party to this Guaranty
or any amendment, change, or reaffirmation hereof; or

 

4



--------------------------------------------------------------------------------

(L)  any other act or omission to act or delay of any kind by the Borrower, any
other guarantor of the Guaranteed Obligations, the Administrative Agent, any
Holder of Obligations or any other Person or any other circumstance whatsoever
which might, but for the provisions of this Section 4, constitute a legal or
equitable discharge of any Guarantor’s obligations hereunder except as provided
in Section 5.

SECTION 5.  Discharge Only Upon Payment In Full: Reinstatement In Certain
Circumstances. Each of the Guarantors’ obligations hereunder shall remain in
full force and effect until all Guaranteed Obligations shall have been paid in
full in cash and the Commitments and all Letters of Credit issued under the
Credit Agreement shall have terminated or expired (or in the case of Letters of
Credit, cash collateral has been provided therefor). If at any time any payment
of the principal of or interest on any Loan, any Reimbursement Obligation or any
other amount payable by the Borrower or any other party under the Credit
Agreement, any Swap Agreement or any other Loan Document is rescinded or must be
otherwise restored or returned upon the insolvency, bankruptcy or reorganization
of the Borrower or otherwise, each of the Guarantors’ obligations hereunder with
respect to such payment shall be reinstated as though such payment had been due
but not made at such time. The parties hereto acknowledge and agree that each of
the Guaranteed Obligations shall be due and payable in the same currency as such
Guaranteed Obligation is denominated, but if currency control or exchange
regulations are imposed in the country which issues such currency with the
result that such currency (the “Original Currency”) no longer exists or the
relevant Guarantor is not able to make payment in such Original Currency, then
all payments to be made by such Guarantor hereunder in such currency shall
instead be made when due in Dollars in an amount equal to the Dollar Amount (as
of the date of payment) of such payment due, it being the intention of the
parties hereto that each Guarantor takes all risks of the imposition of any such
currency control or exchange regulations.

SECTION 6.  General Waivers; Additional Waivers.

(A)    General Waivers. Each of the Guarantors irrevocably waives acceptance
hereof, presentment, demand or action on delinquency, protest, the benefit of
any statutes of limitations and, to the fullest extent permitted by law, any
notice not provided for herein, as well as any requirement that at any time any
action be taken by any Person against the Borrower, any other guarantor of the
Guaranteed Obligations, or any other Person.

(B)    Additional Waivers. Notwithstanding anything herein to the contrary, each
of the Guarantors hereby absolutely, unconditionally, knowingly, and expressly
waives to the fullest extent permitted by law:

(i)  any right it may have to revoke this Guaranty as to future indebtedness or
notice of acceptance hereof;

(ii)  (a) notice of acceptance hereof; (b) notice of any loans or other
financial accommodations made or extended under the Loan Documents or the
creation or existence of any Guaranteed Obligations; (c) notice of the amount of
the Guaranteed

 

5



--------------------------------------------------------------------------------

Obligations, subject, however, to each Guarantor’s right to make inquiry of
Administrative Agent and Holders of Obligations to ascertain the amount of the
Guaranteed Obligations at any reasonable time; (d) notice of any adverse change
in the financial condition of the Borrower or of any other fact that might
increase such Guarantor’s risk hereunder; (e) notice of presentment for payment,
demand, protest, and notice thereof as to any instruments among the Loan
Documents; (f) notice of any Default or Event of Default; and (g) all other
notices (except if such notice is specifically required to be given to such
Guarantor hereunder or under the Loan Documents) and demands to which each
Guarantor might otherwise be entitled;

(iii)  its right, if any, to require the Administrative Agent and the other
Holders of Obligations to institute suit against, or to exhaust any rights and
remedies which the Administrative Agent and the other Holders of Obligations has
or may have against, the other Guarantors or any third party, or against any
Collateral provided by the other Guarantors, or any third party; and each
Guarantor further waives any defense arising by reason of any disability or
other defense (other than the defense that the Guaranteed Obligations shall have
been fully and finally performed and indefeasibly paid) of the other Guarantors
or by reason of the cessation from any cause whatsoever of the liability of the
other Guarantors in respect thereof;

(iv)  (a) any rights to assert against the Administrative Agent and the other
Holders of Obligations any defense (legal or equitable), set-off, counterclaim,
or claim which such Guarantor may now or at any time hereafter have against the
other Guarantors or any other party liable to the Administrative Agent and the
other Holders of Obligations; (b) any defense, set-off, counterclaim, or claim,
of any kind or nature, arising directly or indirectly from the present or future
lack of perfection, sufficiency, validity, or enforceability of the Guaranteed
Obligations or any security therefor; (c) any defense such Guarantor has to
performance hereunder, and any right such Guarantor has to be exonerated,
arising by reason of: the impairment or suspension of the Administrative Agent’s
and the other Holders of Obligations’ rights or remedies against the other
Guarantors; the alteration by the Administrative Agent and the other Holders of
Obligations of the Guaranteed Obligations; any discharge of the other
Guarantors’ obligations to the Administrative Agent and the other Holders of
Obligations by operation of law as a result of the Administrative Agent’s and
the other Holders of Obligations’ intervention or omission; or the acceptance by
the Administrative Agent and the other Holders of Obligations of anything in
partial satisfaction of the Guaranteed Obligations; and (d) the benefit of any
statute of limitations affecting such Guarantor’s liability hereunder or the
enforcement thereof, and any act which shall defer or delay the operation of any
statute of limitations applicable to the Guaranteed Obligations shall similarly
operate to defer or delay the operation of such statute of limitations
applicable to such Guarantor’s liability hereunder; and

(v)  any defense arising by reason of or deriving from (a) any claim or defense
based upon an election of remedies by the Administrative Agent and the other
Holders of Obligations; or (b) any election by the Administrative Agent and the
other Holders

 

6



--------------------------------------------------------------------------------

of Obligations under Section 1111(b) of Title 11 of the United States Code
entitled “Bankruptcy”, as now and hereafter in effect (or any successor
statute), to limit the amount of, or any collateral securing, its claim against
the Guarantors.

SECTION 7.  Subordination of Subrogation; Subordination of Intercompany
Indebtedness.

(A)  Subordination of Subrogation. Until the Guaranteed Obligations have been
fully and finally performed and indefeasibly paid in full in cash, the
Guarantors (i) shall have no right of subrogation with respect to such
Guaranteed Obligations and (ii) waive any right to enforce any remedy which the
Holders of Obligations, the Issuing Bank or the Administrative Agent now have or
may hereafter have against the Borrower, any endorser or any guarantor of all or
any part of the Guaranteed Obligations or any other Person, and the Guarantors
waive any benefit of, and any right to participate in, any security or
collateral given to the Holders of Obligations, the Issuing Bank and the
Administrative Agent to secure the payment or performance of all or any part of
the Guaranteed Obligations or any other liability of the Borrower to the Holders
of Obligations or the Issuing Bank. Should any Guarantor have the right,
notwithstanding the foregoing, to exercise its subrogation rights, each
Guarantor hereby expressly and irrevocably (A) subordinates any and all rights
at law or in equity to subrogation, reimbursement, exoneration, contribution,
indemnification or set off that such Guarantor may have to the indefeasible
payment in full in cash of the Guaranteed Obligations and (B) waives any and all
defenses available to a surety, guarantor or accommodation co-obligor until the
Guaranteed Obligations are indefeasibly paid in full in cash. Each Guarantor
acknowledges and agrees that this subordination is intended to benefit the
Administrative Agent and the other Holders of Obligations and shall not limit or
otherwise affect such Guarantor’s liability hereunder or the enforceability of
this Guaranty, and that the Administrative Agent, the other Holders of
Obligations and their respective successors and assigns are intended third party
beneficiaries of the waivers and agreements set forth in this Section 7(a).

(B)  Subordination of Intercompany Indebtedness. Each Guarantor agrees that any
and all claims of such Guarantor against the Borrower or any other Guarantor
hereunder (each an “Obligor”) with respect to any “Intercompany Indebtedness”
(as hereinafter defined), any endorser, obligor or any other guarantor of all or
any part of the Guaranteed Obligations, or against any of its properties shall
be subordinate and subject in right of payment to the prior payment, in full and
in cash, of all Guaranteed Obligations; provided that, as long as no Event of
Default has occurred and is continuing, such Guarantor may receive payments of
principal and interest from any Obligor with respect to Intercompany
Indebtedness. Notwithstanding any right of any Guarantor to ask, demand, sue
for, take or receive any payment from any Obligor, all rights, liens and
security interests of such Guarantor, whether now or hereafter arising and
howsoever existing, in any assets of any other Obligor shall be and are
subordinated to the rights of the Holders of Obligations and the Administrative
Agent in those assets. No Guarantor shall have any right to possession of any
such asset or to foreclose upon any such asset, whether by judicial action or
otherwise, unless and until all of the Guaranteed Obligations

 

7



--------------------------------------------------------------------------------

shall have been fully paid and satisfied (in cash) and all financing
arrangements pursuant to any Loan Document have been terminated. If all or any
part of the assets of any Obligor, or the proceeds thereof, are subject to any
distribution, division or application to the creditors of such Obligor, whether
partial or complete, voluntary or involuntary, and whether by reason of
liquidation, bankruptcy, arrangement, receivership, assignment for the benefit
of creditors or any other action or proceeding, or if the business of any such
Obligor is dissolved or if substantially all of the assets of any such Obligor
are sold, then, and in any such event (such events being herein referred to as
an “Insolvency Event”), any payment or distribution of any kind or character,
either in cash, securities or other property, which shall be payable or
deliverable upon or with respect to any indebtedness of any Obligor to any
Guarantor (“Intercompany Indebtedness”) shall be paid or delivered directly to
the Administrative Agent for application on any of the Guaranteed Obligations,
due or to become due, until such Guaranteed Obligations shall have first been
fully paid and satisfied (in cash). Should any payment, distribution, security
or instrument or proceeds thereof be received by the applicable Guarantor upon
or with respect to the Intercompany Indebtedness after any Insolvency Event and
prior to the satisfaction of all of the Guaranteed Obligations and the
termination of all financing arrangements pursuant to any Loan Document among
the Borrower and the Holders of Obligations, such Guarantor shall receive and
hold the same in trust, as trustee, for the benefit of the Holders of
Obligations and shall forthwith deliver the same to the Administrative Agent,
for the benefit of the Holders of Obligations, in precisely the form received
(except for the endorsement or assignment of the Guarantor where necessary), for
application to any of the Guaranteed Obligations, due or not due, and, until so
delivered, the same shall be held in trust by the Guarantor as the property of
the Holders of Obligations. If any such Guarantor fails to make any such
endorsement or assignment to the Administrative Agent, the Administrative Agent
or any of its officers or employees is irrevocably authorized to make the same.
Each Guarantor agrees that until the Guaranteed Obligations (other than the
contingent indemnity obligations) have been paid in full (in cash) and satisfied
and all financing arrangements pursuant to any Loan Document among the Borrower
and the Holders of Obligations have been terminated, no Guarantor will assign or
transfer to any Person (other than the Administrative Agent) any claim any such
Guarantor has or may have against any Obligor except as otherwise permitted
pursuant to any Loan Document.

SECTION 8.  Contribution with Respect to Guaranteed Obligations.

(A)  To the extent that any Guarantor shall make a payment under this Guaranty
(a “Guarantor Payment”) which, taking into account all other Guarantor Payments
then previously or concurrently made by any other Guarantor, exceeds the amount
which otherwise would have been paid by or attributable to such Guarantor if
each Guarantor had paid the aggregate Guaranteed Obligations satisfied by such
Guarantor Payment in the same proportion as such Guarantor’s “Allocable Amount”
(as defined below) (as determined immediately prior to such Guarantor Payment)
bore to the aggregate Allocable Amounts of each of the Guarantors as determined
immediately prior to the making of such Guarantor Payment, then, following
indefeasible payment in full in cash of the Guaranteed Obligations and
termination of the Credit Agreement, such Guarantor

 

8



--------------------------------------------------------------------------------

shall be entitled to receive contribution and indemnification payments from, and
be reimbursed by, each other Guarantor for the amount of such excess, pro rata
based upon their respective Allocable Amounts in effect immediately prior to
such Guarantor Payment.

(B)  As of any date of determination, the “Allocable Amount” of any Guarantor
shall be equal to the maximum amount of the claim which could then be recovered
from such Guarantor under this Guaranty without rendering such claim voidable or
avoidable under Section 548 of Chapter 11 of the Bankruptcy Code or under any
applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance
Act or similar statute or common law.

(C)  This Section 8 is intended only to define the relative rights of the
Guarantors, and nothing set forth in this Section 8 is intended to or shall
impair the obligations of the Guarantors, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Guaranty.

(D)    The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Guarantor or Guarantors
to which such contribution and indemnification is owing.

(E)  The rights of the indemnifying Guarantors against other Guarantors under
this Section 8 shall be exercisable upon the full and indefeasible payment of
the Guaranteed Obligations in cash and the termination of the Credit Agreement
and the Swap Agreements.

SECTION 9.  Stay of Acceleration. If acceleration of the time for payment of any
amount payable by the Borrower under the Credit Agreement, any Swap Agreement or
any other Loan Document is stayed upon the insolvency, bankruptcy or
reorganization of the Borrower, all such amounts otherwise subject to
acceleration under the terms of the Credit Agreement, any Swap Agreement or any
other Loan Document shall nonetheless be payable by each of the Guarantors
hereunder forthwith on demand by the Administrative Agent.

SECTION 10.  Notices. All notices, requests and other communications to any
party hereunder shall be given in the manner prescribed in Article IX of the
Credit Agreement with respect to the Administrative Agent at its notice address
therein and with respect to any Guarantor, in care of the Borrower at the
address of the Borrower set forth in the Credit Agreement or such other address
or telecopy number as such party may hereafter specify for such purpose by
notice to the Administrative Agent in accordance with the provisions of such
Article IX.

SECTION 11.  No Waivers. No failure or delay by the Administrative Agent or any
other Holder of Obligations in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies provided in this
Guaranty, the Credit Agreement, any Swap Agreement and the other Loan Documents
shall be cumulative and not exclusive of any rights or remedies provided by law.

 

9



--------------------------------------------------------------------------------

SECTION 12.  Successors and Assigns. This Guaranty is for the benefit of the
Administrative Agent and the other Holders of Obligations and their respective
successors and permitted assigns; provided, that, except as otherwise permitted
by the Credit Agreement, no Guarantor shall have any right to assign its rights
or obligations hereunder without the consent of all of the Lenders, and any such
assignment in violation of this Section 12 shall be null and void; and in the
event of an assignment of any amounts payable under the Credit Agreement, any
Swap Agreement or the other Loan Documents in accordance with the respective
terms thereof, the rights hereunder, to the extent applicable to the
indebtedness so assigned, may be transferred with such indebtedness. This
Guaranty shall be binding upon each of the Guarantors and their respective
successors and assigns.

SECTION 13.  Changes in Writing. Other than in connection with the addition of
additional Subsidiaries, which become parties hereto by executing a supplement
hereto in the form attached as Annex I, neither this Guaranty nor any provision
hereof may be changed, waived, discharged or terminated orally, but only in
writing signed by each of the Guarantors and the Administrative Agent with the
consent of the Required Lenders under the Credit Agreement.

SECTION 14.  GOVERNING LAW. THIS GUARANTY SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

SECTION 15.  CONSENT TO JURISDICTION; SERVICE OF PROCESS; JURY TRIAL; IMMUNITY.

(A)  CONSENT TO JURISDICTION. EACH GUARANTOR HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT
SITTING IN THE CITY OF NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS GUARANTY AND EACH GUARANTOR HEREBY IRREVOCABLY AGREES THAT ALL
CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN
ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE
AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT
OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE
RIGHT OF THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER TO BRING
PROCEEDINGS AGAINST ANY GUARANTOR IN THE COURTS OF ANY OTHER JURISDICTION. ANY
JUDICIAL PROCEEDING BY ANY GUARANTOR AGAINST THE ADMINISTRATIVE AGENT, THE
ISSUING BANK OR ANY LENDER OR ANY AFFILIATE OF THE ADMINISTRATIVE AGENT, THE
ISSUING BANK OR ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY
WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS GUARANTY OR ANY OTHER
LOAN DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN THE CITY OF NEW YORK.

 

10



--------------------------------------------------------------------------------

(B)  WAIVER OF JURY TRIAL. EACH GUARANTOR HEREBY WAIVES TRIAL BY JURY IN ANY
JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER
SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO,
OR CONNECTED WITH THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE RELATIONSHIP
ESTABLISHED THEREUNDER.

(C)  TO THE EXTENT THAT ANY GUARANTOR HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY
FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER FROM SERVICE
OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OF A
JUDGMENT, EXECUTION OR OTHERWISE), EACH GUARANTOR HEREBY IRREVOCABLY WAIVES SUCH
IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS GUARANTY.

SECTION 16.  No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Guaranty. In the event an
ambiguity or question of intent or interpretation arises, this Guaranty shall be
construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Guaranty.

SECTION 17.  Taxes, Expenses of Enforcement, etc.

(A)  Taxes.

(i)  All payments by any Guarantor to or for the account of any Lender, the
Issuing Bank, the Administrative Agent or any other Holder of Obligations
hereunder or under any promissory note or application for a Letter of Credit
shall be made free and clear of and without deduction for any and all Taxes
(other than Excluded Taxes). If any Guarantor shall be required by law to deduct
any Taxes (other than Excluded Taxes) from or in respect of any sum payable
hereunder to any Lender, the Issuing Bank, the Administrative Agent or any other
Holder of Obligations, (a) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section 17(A)) such Lender, the Issuing Bank,
the Administrative Agent or any other Holder of Obligations (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (b) such Guarantor shall make such deductions, (c) such
Guarantor shall pay the full amount deducted to the relevant authority in
accordance with applicable law and (d) such Guarantor shall furnish to the
Administrative Agent the original copy of a receipt evidencing payment thereof
within thirty (30) days after such payment is made.

(ii)  In addition, the Guarantors hereby agree to pay any present or future
stamp or documentary taxes and any other excise or property taxes, charges or
similar

 

11



--------------------------------------------------------------------------------

levies which arise from any payment made hereunder or under any promissory note
or application for a Letter of Credit or from the execution or delivery of, or
otherwise with respect to, this Guaranty or any promissory note or application
for a Letter of Credit (“Other Taxes”).

(iii)  The Guarantors hereby agree to indemnify the Administrative Agent, the
Issuing Bank, each Lender and any other Holder of Obligations for the full
amount of Taxes or Other Taxes (including, without limitation, any Taxes or
Other Taxes imposed on amounts payable under this Section 17(A)) paid by the
Administrative Agent, the Issuing Bank, such Lender or such other Holder of
Obligations and any liability (including penalties, interest and expenses)
arising therefrom or with respect thereto. Payments due under this
indemnification shall be made within thirty (30) days of the date the
Administrative Agent, the Issuing Bank, such Lender or such other Holder of
Obligations makes demand therefor.

(iv)  By accepting the benefits hereof, each Foreign Lender agrees that it will
comply with Section 2.17(e) of the Credit Agreement.

(B)  Expenses of Enforcement, Etc. Subject to the terms of the Credit Agreement,
after the occurrence and during the continuance of an Event of Default under the
Credit Agreement, the Lenders shall have the right at any time to direct the
Administrative Agent to commence enforcement proceedings with respect to the
Guaranteed Obligations. The Guarantors agree to reimburse the Administrative
Agent and the other Holders of Obligations for any reasonable costs and
out-of-pocket expenses (including reasonable attorneys’ fees and time charges of
attorneys for the Administrative Agent and the other Holders of Obligations,
which attorneys may be employees of the Administrative Agent or the other
Holders of Obligations) paid or incurred by the Administrative Agent or any
other Holder of Obligations in connection with the collection and enforcement of
amounts due under the Loan Documents, including without limitation this
Guaranty. The Administrative Agent agrees to distribute payments received from
any of the Guarantors hereunder to the other Holders of Obligations on a pro
rata basis for application in accordance with the terms of the Credit Agreement.

SECTION 18.  Setoff. At any time after all or any part of the Guaranteed
Obligations have become due and payable (by acceleration or otherwise), each
Holder of Obligations (including the Administrative Agent) may, without notice
to any Guarantor and regardless of the acceptance of any security or collateral
for the payment hereof, appropriate and apply in accordance with the terms of
the Credit Agreement toward the payment of all or any part of the Guaranteed
Obligations (i) any indebtedness due or to become due from such Holder of
Obligations or the Administrative Agent to any Guarantor, and (ii) any moneys,
credits or other property belonging to any Guarantor, at any time held by or
coming into the possession of such Holder of Obligations (including the
Administrative Agent) or any of their respective affiliates.

SECTION 19.  Financial Information. Each Guarantor hereby assumes responsibility
for keeping itself informed of the financial condition of the Borrower and any
and

 

12



--------------------------------------------------------------------------------

all endorsers and/or other Guarantors of all or any part of the Guaranteed
Obligations, and of all other circumstances bearing upon the risk of nonpayment
of the Guaranteed Obligations, or any part thereof, that diligent inquiry would
reveal, and each Guarantor hereby agrees that none of the Holders of Obligations
(including the Administrative Agent) shall have any duty to advise such
Guarantor of information known to any of them regarding such condition or any
such circumstances. In the event any Holder of Obligations (including the
Administrative Agent), in its sole discretion, undertakes at any time or from
time to time to provide any such information to a Guarantor, such Holder of
Obligations (including the Administrative Agent) shall be under no obligation
(i) to undertake any investigation not a part of its regular business routine,
(ii) to disclose any information which such Holder of Obligations (including the
Administrative Agent), pursuant to accepted or reasonable commercial finance or
banking practices, wishes to maintain confidential or (iii) to make any other or
future disclosures of such information or any other information to such
Guarantor.

SECTION 20.  Severability. Wherever possible, each provision of this Guaranty
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Guaranty shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Guaranty.

SECTION 21.  Merger. This Guaranty, taken together with the other Loan
Documents, represents the final agreement of each of the Guarantors with respect
to the matters contained herein and may not be contradicted by evidence of prior
or contemporaneous agreements, or subsequent oral agreements, between the
Guarantor and any Holder of Obligations (including the Administrative Agent).

SECTION 22.  Headings. Section headings in this Guaranty are for convenience of
reference only and shall not govern the interpretation of any provision of this
Guaranty.

SECTION 23.  Judgment Currency. If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due from any Guarantor hereunder in the
currency expressed to be payable herein (the “specified currency”) into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non-appealable judgment is given. The obligations of each Guarantor in
respect of any sum due hereunder shall, notwithstanding any judgment in a
currency other than the specified currency, be discharged only to the extent
that on the Business Day following receipt by any Holder of Obligations
(including the Administrative Agent), as the case may be, of any sum adjudged to
be so due in such other currency such Holder of Obligations (including the
Administrative Agent), as the case may be, may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to such Holder of Obligations (including the Administrative
Agent), as the case may be, in the specified currency, each Guarantor agrees, to
the fullest extent that it may effectively do so, as a separate obligation and
notwithstanding any such judgment, to

 

13



--------------------------------------------------------------------------------

indemnify such Holder of Obligations (including the Administrative Agent), as
the case may be, against such loss, and if the amount of the specified currency
so purchased exceeds (a) the sum originally due to any Holder of Obligations
(including the Administrative Agent), as the case may be, in the specified
currency and (b) amounts shared with other Holders of Obligations as a result of
allocations of such excess as a disproportionate payment to such other Holder of
Obligations under Section 2.18 of the Credit Agreement, such Holder of
Obligations (including the Administrative Agent), as the case may be, agrees, by
accepting the benefits hereof, to remit such excess to such Guarantor.

Remainder of Page Intentionally Blank.

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Initial Guarantors has caused this Guaranty to
be duly executed by its authorized officer as of the day and year first above
written.

 

[GUARANTORS]   By:  

 

  Name:   Title:  

 

15



--------------------------------------------------------------------------------

Acknowledged and Agreed

as of July     , 2006:

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,

as Administrative Agent

By:     Name:   Title:  

 

16



--------------------------------------------------------------------------------

ANNEX I TO GUARANTY

Reference is hereby made to the Guaranty (the “Guaranty”) made as of July 31,
2006 by and among [GUARANTORS TO COME] (the “Initial Guarantors” and along with
any additional Subsidiaries of the Borrower, which become parties thereto and
together with the undersigned, the “Guarantors”) in favor of the Administrative
Agent, for the ratable benefit of the Holders of Obligations, under the Credit
Agreement. Capitalized terms used herein and not defined herein shall have the
meanings given to them in the Guaranty. By its execution below, the undersigned
[NAME OF NEW GUARANTOR], a [corporation] [partnership] [limited liability
company], agrees to become, and does hereby become, a Guarantor under the
Guaranty and agrees to be bound by such Guaranty as if originally a party
thereto. By its execution below, the undersigned represents and warrants as to
itself that all of the representations and warranties contained in Section 2 of
the Guaranty are true and correct in all respects as of the date hereof.

IN WITNESS WHEREOF, [NAME OF NEW GUARANTOR], a [corporation] [partnership]
[limited liability company] has executed and delivered this Annex I counterpart
to the Guaranty as of this                      day of             , 20    .

 

[NAME OF NEW GUARANTOR] By:  

 

Its:  

 

17